 GOSSEN COMPANYGossen Company, a Division of the United StatesGypsum Company and Teamsters Local 344,Sales and Service Industry, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of AmericaGossen Company, a Division of the United StatesGypsum Company and Lynn C. Engel, Karl V.Hartmann, John F. Lampada, and Robert R.Beilke. Cases 30-CA-5170, 30-CA-5277, 30-RC-3545, 30-CA-5335, 30-CA-5335-2, 30-CA-5335-3, and 30-CA-5335-4January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 7, 1980, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions' of the Administrative LawI The Administrative Las Judge denied the General Counsel's motionto exclude certain testimony because Respondent's counsel had allegedlyviolated the sequestration arrangement by permitting prospective wit-nesses to read portions of the transcript. Under the particular circum-stances of this case, particularly since the parameters of the sequestrationarrangement had not been precisely defined and since, in assessing credi-bility, the Administrative Law Judge was aware that some witnesses hadread portions of the transcript prior to testifying, we agree with the Ad-ministrative Law Judge that it was not necessary to exclude the testimo-ny of such witnesses. However, in adopting the Administrative LawJudge's ruling on this point, we are not endorsing the proposition thatshowing portions of the transcript to prospective witnesses who havebeen sequestered is warranted as part of trial preparation.2 Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judg's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. San-durd Dry Wall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951). We have carefully examined the record and ind no basisfor reversing his findings.I The Administrative Law Judge's Decision in this case issued beforeWright Line. A Division of Wright Line. Inc., 251 NLRB 1083 (1980),wherein the Board set forth a test of causation for cases alleging viola-tions of Sec. 8(a)(3) of the Act. In adopting the Administrative LawJudge's findings regarding 8(a)(3) allegations in the instant case, we havenot relied on any findings or statements here that are inconsistent withWright Line. and we have analyzed each of the 8(a)(3) allegations consis-tent with the causation test set forth in Wright Line In particular, wenote that the General Counsel made a prima fac.· showing that employeeJames Parr's union activity wsas a motivating factor in Respondent's deci-sion to discharge him. We further find that Respondent failed to demon-strate that it would have taken the same action against Parr absent hisunion activity and that. therefore. Respondent's discharge of Parr iolat-ed Sec. 8(a)(3) of the Act.254 NLRB No. 41Judge and to adopt his recommended Order, asmodified hereafter.The complaint alleges that Respondent violatedSection 8(a)() of the Act when its supervisor,Redzinski, asked known union supporter Waubinesswhat the Union could do for him and in a separateconversation asked employee Bugni why he waswearing a union button or what the union buttonmeant to him. The Administrative Law Judgefound that Redzinski's questions regarding employ-ees Waubiness' and Bugni's views on the Unionwere not coercive as they were unattended bythreats of reprisals or promises of benefits andtherefore did not violate Section 8(a)(1) of the Act.We disagree. In PPG Industries, Inc., LexingtonPlant, Fiber Glass Division, 251 NLRB 1146 (1980),which issued subsequent to the Administrative LawJudge's Decision, the Board found that a supervi-sor's questions regarding employees' union sympa-thies were coercive because such questioning "con-veys an employer's displeasure with employees'union activity and thereby discourages such activ-ity in the future. The coercive impact of thesequestions is not diminished by the employees' openunion support or by the absence of attendantthreats."4Accordingly, we find Supervisor Red-zinski's questioning of employees Waubiness andBugni violated Section 8(a)(1) of the Act.5Member Penello concurs in adopting the Administrative Law Judge'sfindings that the misrepresentations alleged in the Union's objections donot warrant setting aside the election. In so doing, however, he relies onthe rationale set forth in his dissenting opinion in General Knit of Calhr-nia, Inc.. 239 NLRB 619. 624-632 (1978).4 In finding such supervisory questioning to constitute unlawful inter-rogation in violation of Sec. 8(a)(l) of the Act, the Board explicitly over-ruled contrary precedent.I Member Jenkins agrees with Chairman Fanning that Supervisor Red-zinski's interrogations were coercive and violated Sec. 8(a)(1) of the ActIn addition, Member Jenkins also finds that Supervisor Jeray's commentsto his sister-in-law, Lynn Engel. were coercive and violated Sec. 8(a)(l)of the Act. The Administrative Law Judge found that, on the day after aunion meeting. Jeray told Engel, a union activist. "I hear you're organiz-ing the Union." At the time of Jeray's comment, he was Engel's immedi-ate supervisor. Subsequently. Engel was transferred to another depart-ment. Sometime after the transfer, Engel confronted her new supervisorand complained about Respondent's failure to transfer her back to herformer job. Jeray, who overheard her complaint, responded "What doyou expect when you buck the system"" Because of the family and socialrelationship, the Administrative Law Judge found that Jeray's commentsdid not create the impression of surveillance or constitute a threat of re-prisal or an unlawful interrogation and therefore were not violative ofSec 8(a)(l) of the Act. Member Jenkins disagrees. and would find bothof Jeray's remarks to Engel violated Sec. 8(aXI) of the Act In recom-mending the dismissal of allegations concerning Jeray's comments toEngel, the Administrative Law Judge relied on Federal Prescription Ser-vice. Inc.. and Drivex Co., 203 NLRB 975, 990 (1973), a case in whichMember Jenkins participated, but he considers that case to he inappositeThere. the employee initiated the conversation regarding union activityand the supervisor's response was limited to her personal nonemploymentrelationship with the employee. In the instant case, Jeray, a member ofmanagement, effectively communicated Respondent's displeasure withEngel's union activity; i.e., "bucking the system." Jeray's comnient in-formed Engel that Respondent's refusal to grant her transfer was a directconsequence of her involvement in union activity In addition, Jeray's un-Continud339 DECISIONS OF NATIONAL LABOR RELATIONS BO(ARDAMENDED CONCLUSIONS OF LAW1. Substitute the following for Conclusion ofLaw 1:"1. Supervisor Redzinski unlawfully interrogatedemployees Waubiness and Bugni."2. Substitute the following for Conclusion ofLaw 3:"3. Except as found elsewhere, the Employer didnot engage in any of the 8(a)(1) conduct alleged incomplaint paragraph 5."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gossen Company, a Division of the United StatesGypsum Company, Milwaukee, Wisconsin, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph l(e) and re-letter subsequent paragraphs accordingly:"(e) Interrogating employees with regard to theirunion activities or desires."2. Substitute the attached notice for that of theAdministrative Law Judge.Ir Is FURTHER ORDERED that Case 30-RC-3545be remanded to the Regional Director for Region30 to open and count the ballots of James Mageeand James W. Parr and to prepare a revised tallyof ballots. If such tally shows a majority of votes infavor of union representation, a certificate of repre-sentative should be issued; however, if the Unionfails to obtain a majority of the votes cast, the elec-tion results shall be set aside based on the meritori-ous objections and a second election shall be con-ducted at a time deemed appropriate by the saidRegional Director.solicited comment about Engel's union organizing left Engel with theclear impression that Respondent was keeping tabs on her union activity.It is nteworthy that at the time of that comment Jeray wits Engel's im-mediate supervisor and was responsible for making recommendations re-garding wage increases and transfers. Further. Jeray's statements toEngel were made in the context of the commission of other serious unfairlabor practices by Respondent, In these circumstances. here Jeray's com-mernts were unsolicited and impacted on Engel's employment opportuni-ties. Member Jenkins would not fitld that Jeray's family or social relation-ship with Engel diminished the coercive impact ofr the statement Morc-oser, subsequent to Engel's involsemcnt in union aclivities, her relation-ship with Jeray deterioratled and she no longer saw him socially. Accord-ingly, Member Jenikins would find that Jcray's commnents created the im-pression of surveillanlce and constituted an ulawful iterrogatiotn and athreat of reprisal in violation of Sec. 8(a)(1) of the Act.In disagreement with his colleagues, Member Iencllo would adopt herecommendation oif the Administrative Law Judge and finld that the ques-tiorning by Supervisor Redzinski was not coercive and did niot violateSec 8(a)(l) of the Act.APPENDIXNOTICE TO EMPI.OYi.iESPOSTED BY ORDER OFT HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present their evidence, it has been decidedthat we violated the law in certain ways. We havebeen ordered to post this notice to your attention.We intend to carry out the Order of the Board andto abide by the following:The National Labor Relations Act, as amend-ed, gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives whom they themselves selectTo engage in activities together for thepurposes of collective bargaining or to acttogether in order to seek improvement intheir wages, hours, working conditions, andother terms and conditions of employmentTo refrain from any and all such activi-ties.WE WILL NOT announce that we will sus-pend, nor will we unlawfully suspend, the op-eration of our merit evaluation and wage in-crease system, or any other benefit which wegrant you on a regular basis.WE. WILL NOT discriminate against any ofyou by discharging you or giving you disci-plinary warnings because you engage in activi-ties on behalf of Teamsters Local 344, Salesand Service Industry, affiliated with the Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization.WE WILL NOT interrogate employees withregard to their union activities or desires.WE WILI. NOT in any other manner interferewith, restrain, or coerce you in the free choiceof any of the rights set forth above.WE WIL.L immediately offer James Magee,James W. Parr, Gil R. White, and John S.Lavine full reinstatement to their former jobswith us or, if such jobs no longer exist, each ofthem will be offered a substantially equivalentposition, without loss of seniority or otherrights, privileges, and benefits previously en-joyed; and WE WILL make each of themwhole, with interest, for all moneys each ofthem lost as a result of their discharges in1979.340 GOSSEN COMPANYWE WILL immediately reinstate and imple-ment our merit evaluation and wage increasesystem in a nondiscriminatory manner, andgrant merit wage increases to each employeefound eligible, retroactive to the date of ourannouncement of suspension of that system.WE WILL immediately remove all disciplin-ary warnings and records showing probationfrom the official personnel files of Lynn Engeland Karl V. Hartmann; and we will write tothem that we have done this.GOSSEN COMPANY, A DIVISION OFTHE UNITED STATES GYPSUM COM-PANYDECISIONSTArTEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thesecases were heard before me on various dates betweenDecember 3, 1979,1 and January 17, 1980, at Milwaukee,Wisconsin.The hearing evolved from an original charge in Case30-CA-5170 filed on April 9 by Teamsters Local 344,Sales and Service Industry, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (hereinafter called theUnion), against Gossen Company, a Division of theUnited States Gypsum Company (hereinafter called theEmployer), and an election petition (Case 30-RC-3545)filed by the Union on April 12. The charge in Case 30-CA-5277 was filed by the Union against the Employeron June 22. Thereafter, the Regional Director for Region30 of the National Labor Relations Board (hereinaftercalled the Board) issued a complaint and notice of hear-ing alleging that the Employer violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(hereinafter called the Act).On April 12, pursuant to a Stipulation for CertificationUpon Consent Election, a Board-conducted election washeld among the Employer's employees in the followingbargaining unit:All full-time and regular part-time production,maintenance and warehouse employees includingdrivers, maintenance leader and warehouse leadersat the employers, 2030 West Bender Road plant andits 3701 Green Tree Road warehouse, excludingoffice clerical employees, sales employees, guardsand supervisors as defined in the Act.2The Board-conducted election was held on June 14and 15; 69 votes were cast for the Union and 69 voteswere cast against the Union; 4 ballots were challenged, 3by the Employer and I by the Union.All dates are 1979 unless otherwise stated.2 It is undisputed, and I find, that the stated unit constitutes an appro-priate unit for purposes of collective bargaining within the meaning ofSec. 9(b) of the Act.On June 21, the Union filed 13 numbered objections tothe election and withdrew its challenge. Thereafter, theRegional Director opened and counted that ballot. A re-vised tally of ballots issued showing 70 votes had beencast against the Union and 69 votes in favor of unionrepresentation. The remaining three challenged ballotswere left for my determination. Specifically, JamesMagee, James Parr, and Timothy Burke had been chal-lenged by the Employer on the assertion that none wasemployed on the election date. Magee and Parr were al-leged in the instant unfair labor practice proceeding tohave been discriminatorily discharged in violation ofSection 8(a)(3) and (1) of the Act. Burke is not alleged asa discriminatee. At the instant hearing, the Union with-drew certain of its objections." Thus, all references here-after to the Union's objections refer only to those objec-tions still pending.On August 1, the Regional Director ordered a hearingupon the challenged ballots and objections to be heard inconsolidation with the unfair labor practice issues inCases 30-CA-5170 and 30-CA-5277.During the month of August, Charging Parties LynnC. Engel, Karl V. Hartmann, John F. Lampada, andRobert R. Beilke filed individual charges against the Em-ployer in Cases 30-CA-5335 and 30-CA-5335-2, -3, and-4.Finally, on September 26, an amended consolidatedcomplaint in each of the aforementioned unfair laborpractice cases was issued by the Regional Director. Thatamended complaint alleged that the Employer engagedin a wide variety of conduct in violation of Section8(a)(1), (3), and (4) of the Act. Those allegations werefurther ordered consolidated for hearing with the chal-lenges and objections to the election.At the hearing, the amended consolidated complaintwas further amended to allege additional 8(a)(l) and (3)conduct.The Employer filed a timely answer to the amendedconsolidated complaint and to its amendments. Certainallegations were admitted but the Employer denied thesubstantive allegations and that it had committed anyunfair labor practice.All parties appeared at the hearing before me. Eachwas represented by counsel and was afforded full oppor-tunity to be heard, to introduce and meet material evi-dence, to examine and cross-examine witnesses, to pre-sent oral arguments, and to file briefs. I have fully con-sidered the contents of the post-hearing briefs filed onbehalf of the General Counsel and the Employer.Upon the entire record, and from my observation ofthe witnesses and their demeanor in the witness chair,and upon substantial, reliable evidence "considered alongwith the consistency and inherent probability of testimo-ny" (Universal Camera Corporation v. N.L.R.B., 340 U.S.474, 496 (1951)), 1 make the following:()hjectilons .7, and 8 ecre entirely Aithdrawn They allege. rspec-lively, that the Employer impropcrly Ornitted certaill names front its EIr-celvior list. tailcd to comply , ith i Board polices and requcsts Io post elec-tion notlice. all told an cmploec Ilnot o oe hec;lau hc ould he chal-lenged341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCI.USIONS1. JURISDICTIONThe Employer, a Delaware corporation, has main-tained, at all times material herein, places of business inMilwaukee and Glendale, Wisconsin, where it has beenengaged in production of plastic moldings.During the calendar year ending December 31, 1978, arepresentative period, the Employer sold and shippedfrom its Milwaukee and Glendale locations products,goods, and materials in excess of $50,000 in value direct-ly to points outside Wisconsin.The parties agree, the record reflects, and I find thatRespondent is, and at all material times has been, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.The parties agree, the record reflects, and I find thatthe Union is, and at all material times has been, a labororganization within the meaning of Section 2(5) of theAct.It. PROCEDURAI. MATTERSA. Adequacy of ComplaintWhen the hearing opened, the Employer moved todismiss the amended consolidated complaint. Essentially,the basis for this motion was stated, in the Employer'sterms, to be "the absence of any reasonable prior notifi-cation of the testimony to be elicited or of the accusa-tions against [the Employer] and its agents violates Con-stitutional principles of fundamental due process." I de-ferred ruling on that motion.At the conclusion of the General Counsel's case-in-chief the aforesaid motion was renewed. In the alterna-tive, the Employer moved to strike those portions of thecomplaint which were unsupported by the evidence. I in-dicated I would issue a specific ruling regarding thesemotions at the conclusion of the entire proceeding.The instant issue arises from the following relevantfacts. On August 3, the Employer filed a motion for abill of particulars. That motion asserted that the com-plaint was deficient in that the allegations were so con-clusory that a "fair and expeditious hearing" was imped-ed. Thereafter, on August 16, the Employer submittedanother motion for a bill of particulars. This motionclaimed certain parts of the complaint were replete withconclusionary allegations. The Employer argued that theGeneral Counsel's pleadings were not sufficiently ade-quate to allow the Employer properly to respond or toanticipate the nature of violations asserted against it.On September 7, then Associate Chief AdministrativeLaw Judge Arthur Leff, upon consideration of both theEmployer's motions, ordered the General Counsel toprepare and serve upon the Employer a bill of particu-lars amplifying the complaint in certain specific areas.Administrative Law Judge Leff denied the remainder ofthe Employer's motions on the ground the complaintotherwise complied with the requirements of Section102.15 of the Board's Rules and Regulations.On September 21, the General Counsel responded toAdministrative Law Judge Leff's order by filing a bill ofparticulars. That document was served concurrentlyupon the Employer. I find the General Counsel's bill ofparticulars satisfies the terms of Administrative LawJudge Leffs order. Moreover, I find the issues so clari-fied were fully litigated.It is noteworthy that the Employer's post-hearing re-newal of the claim it has been denied procedural dueprocess addresses, for the first time in specific terms,complaint paragraphs not earlier mentioned. In particu-lar, the Employer asserts that complaint paragraphs5(a)(iv), 5(b)(vi), and (5)(d)(i) [sic] are without sufficientspecificity to permit the Employer to interpose an ade-quate defense.Employees White, Ziemek, LaVine, Boblin, and Hart-mann provided testimony relating to paragraph 5(a)(iv);employee Reckner testified relative to paragraph 5(b)(vi);and employee Gehrke gave testimony as to paragraph5(d)(i).The hearing was divided into two segments, interrupt-ed by a recess between December 7 and January 15,1980. Each of the General Counsel's witnesses who im-plicated the Employer's agents in the subject allegationstestified before the December 7 recess. Thus, the evi-dence on which the General Counsel relies to prove theassertedly vague allegations was adduced 3 full weeksbefore the hearing resumed in January 1980. The bulk ofthe Employer's defense was produced after the hearingreconvened on January 15. In particular, the Employer'switnesses critical to these allegations testified during theJanuary portion of the hearing. Thus, Supervisor Red-zinski testified on January 16, Supervisor Ihlenfeld testi-fied on January 17, and Supervisor Siegrest was nevercalled as a witness by the Employer.I find any pleading deficiency, if it existed at all, wascured by December 7 with the introduction of the specif-ic evidence offered by the General Counsel's witnesses.It was then the Employer had full knowledge of theGeneral Counsel's claim and supporting evidence duringthe 3-week hearing hiatus. Accordingly, I conclude nofactual premise exists to support the Employer's presentclaim. It is not the function of a pleading to provide evi-dentiary matter. North American Rockwell Corporation v.N.L.R.B., 389 F.2d 866 (10th Cir. 1968); William H.Dixon, 130 NLRB 1204 (1961). Even if pleadings weredesigned to accomplish that purpose, the evidence ad-duced in December eliminated the need for further expli-cation. Thus, I conclude that the litigation of the Gener-al Counsel's evidence as to the disputed complaint para-graphs provided the Employer with more informationthan was its right. Moreover, the Employer fully partici-pated in the hearing after all the General Counsel'sdirect evidence had been presented and all parties hadfull opportunity to litigate all issues. In these circum-stances, I find the Employer's present claim that it wasdenied a fair opportunity to defend is without founda-tion. Accordingly, the Employer's motions to dismissbased on the assertion of denial of due process aredenied.B. SequestrationBefore any witness was called to testify, the parties en-tered a voluntary arrangement to sequester witnesses. It342 GOSSEN COMPANYwas agreed that the individual Charging Parties couldremain in the courtroom without limitation; the Union.the Employer, and the General Counsel could have oneindividual with them to assist in the presentation of evi-dence; and all other witnesses were to be excluded. I ad-vised the parties it was their responsibility to police theterms of the sequestration of the arrangement.During presentation of the Employer's defense, itbecame evident that some of its witnesses had not com-plied with the terms of the parties' agreement. Thus, theEmployer's counsel acknowledged the witnesses hadbeen requested to read the testimony "involving thestatements they have been accused to have made." Also,the Employer's production superintendent, Hoffman, tes-tified he completely read the transcript of the hearing en-compassing the first four hearing dates before the De-cember 7 adjournment; Employment Supervisor Schmidttestified to having reviewed some of the transcript tolearn of the hearing procedure and read selected portionsbecause she had been told they contained "good testimo-ny"; Supervisor Redzinski testified he read the testimonyof employees who had worked for him and glancedthrough others to see if his name was mentioned; Super-visor Chouinard claimed he read parts of the transcripthaphazardly; Supervisor Lesch testified he pagedthrough the transcript and read what pertained to him;Supervisor Buck acknowledged he paged through thetranscript looking for his name; Supervisor Jeray testifiedhe read the testimony of employees Ziemek, Spingola,Fritsche, Czuppa, Engel, and that of Works ManagerBancroft; and Supervisor Ihlenfeld admitted readingtranscript excerpts which pertained to him.Counsel for the General Counsel moved to strike thetestimony of the aforementioned Employer's witnesses.That motion is founded on an asserted breach of the se-questration agreement. The General Counsel argues thatthe severe penalty requested is justified because therecord shows the Employer's counsel cooperated in thealleged breach. The General Counsel cites United Statesv. Torbert, 496 F.2d 154, 158 (9th Cir. 1974), where thecourt stated "it is ordinarily an abuse of discretion to dis-qualify a witness [for failure to comply with a sequestra-tion order] unless the defendant or his counsel have ...cooperated in the violation of the order." (Emphasis sup-plied.) Further, the General Counsel contends the pres-ent circumstances virtually mandate a total rejection ofthe testimony presented by employer witnesses who sig-nified they had read the transcript. In this connection,the General Counsel points to Braswell v. Wainwright,463 F.2d 1148, 1152-53 (5th Cir. 1972), which decision,in turn quoted from United States v. Schaefer, 299 F.2d625 (7th Cir. 1962), cert. denied 370 U.S. 917 (1962),where the Seventh Circuit declared a "witness should bedisqualified ...when he has violated the sequestrationorder with 'the consent, connivance, procurement orknowledge of the [defendant] or his counsel."' (299 F.2dat 631.)The Employer asserts that permitting witnesses to readthe transcript does not violate the sequestration agree-ment. It urges that the purpose of a sequestration order isto prevent collusive corroboration of testimony amongwitnesses and that those who read the instant transcriptdid so simply to become aware of matters with whichthey had been charged. Thus, the Employer asserts, inessence, its witnesses read the transcript to enable themto meet more effectively the allegations against them.This purpose, the Employer claims, is not encompassedwithin the proscribed objective of sequestration. TheEmployer, by analogy, argues reading of the transcriptby its witnesses is no different from its counsel orally in-forming them of the matters in which they had been im-plicated by the General Counsel's witnesses. Accordingto the Employer, the latter procedure would be undis-puted as an exercise of a party's right to prepare its de-fense.In any event, the Employer urges that, at most, anyviolation of the sequestration agreement was unwitting.In this connection, the Employer also alludes to Braswellv. Wainwright, supra, where the court held that an appar-ently innocent breach on the part of a witness should notdeprive a criminal defendant from the benefit of that wit-ness' defense testimony in a situation where there was noevidence of consent, procurement, or knowledge of thebreach on the part of the defendant or his counsel.The General Counsel does not contend there is directevidence that any of the Employer's witnesses tailoredhis or her testimony to that of other witnesses. My ex-amination of the record reveals no evidence that anyonewho read the transcript discussed what e or she readwith any other witness.In Holder v. United States, 150 U.S. 91, 92 (1893), theSupreme Court, early on, recognized the broad discre-tionary authority of a trial judge to disqualify witnessesfor violation of a sequestration order. Also, see UnitedStates v. Willis, 525 F.2d 657 (5th Cir. 1976). The pur-pose of sequestration is to prevent one witness fromhearing the testimony of another so as to reduce the riskof fabrication, collusion, and inaccuracy. Taylor v. UnitedStates, 388 F.2d 786, 788 (9th Cir. 1967). Rule 615, Fed-eral Rules of Evidence, incorporates these concepts.That rule, however, contains no remedial provision forfailure to comply. The Supreme Court, in Holder, supraat 92, declared, in salient part: "If a witness disobeys [asequestration order] ...the weight of authority is thathe cannot be excluded on that ground merely ...." In-stead, as already indicated, the Court left the remedy fordisobedience to the "sound discretion" of the trial judge.Total exclusion of an offending witness' testimony is aharsh result. Although it is true, as the General Counselargues, that the Torbert case totally excluded the testimo-ny of a witness who disobeyed a sequestration order, theCourt noted "because of the availability of alternativesanctions to enforce the order ...it is ordinarily anabuse of discretion to disqualify a witness" unless it isdemonstrated that the defendant or his counsel somehowhad cooperated in violation of the order. I find Torbertfactually distinguishable from the instant case. In Torbert,the trial judge explicitly ordered all witnesses to refrainfrom discussing their testimony with other witnessesuntil all testimony was complete. In the present matter,the sequestration arrangement was negotiated among theparties in lieu of the issuance of an order by me. The pa-rameters of the parties' arrangement had not been pre-cisely defined among them. I issued only a generalized343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreminder that enforcement of their agreement was theparties' duty. In these circumstances, I find no justifica-tion for imposition of so exacting a penalty as requestedby the General Counsel.I perceive merit to the Employer's argument that aninterpretation as broad as the General Counsel seekswould have the inhibiting effect of preventing the Em-ployer from pursuing its legitimate defenses. I considersequestration rules principally were designed to preventcommunication between and among witnesses. The foun-dational theory for the rule is practical; namely, to mini-mize the operation of detrimental forces upon the candorof witnesses and the spontaneity of their testimony.Thus, the focal point of sequestration rules is the activityof witnesses among each other.In my view, the instant issue is directed toward differ-ent activity. The real issue has been subverted by the ar-guments of the contesting parties. Thus, what actually isat stake here is the ability of an attorney to prepare hiswitnesses in defense of a client. Where, as here, there isno evidence or suggestion that the witnesses under attackconsulted with one another, it is the contact betweencounsel and the witnesses which surfaces as the allegedimpropriety.The American juridical system authorizes and encour-ages pretrial communication between counsel and thewitnesses he presents to testify. Whether an attorneymay consult with a sequestered witness has been the sub-ject of differences of opinion. 6 Wigmore, Evidence,§1840 (Chadbourn rev. 1976). Clearly, to permit consul-tation admits to the possibility that unscrupulous personsmight abuse the privilege. In this case it is not arguedthat such abuse occurred. Moreover, I find nothing inthe record which even hints at the existence of such asituation. In the total context, I accept the Employer'sassertion that the transcript of the first phase of the in-stant proceedings was made available to the Employer'switnesses as an expedient means of trial preparation. Myanalysis of the individual testimony of each of the Em-ployer's witnesses reflects no effort to alter, distort, orcolor any of their testimony or to adjust it to that of anyother witness.Wigmore observes that "it would seem obvious togood sense that the perusal of journals reporting the tes-timony should be forbidden." However, Wigmore's trea-tise goes on to suggest that hypothetical formulations ofthe possible words given by a former witness permissiblymay be imparted to a sequestered witness. The presentsituation does not call for the application of such fine dis-tinctions. As will be seen hereinafter, the General Coun-sel offered a parade of witnesses who gave testimony im-plicating a multitude of the Employer's managers and su-pervisors. In an otherwise noncollusive atmosphere I findthe real versus the hypothetical distinctions impracticaland the results of their application virtually impercepti-ble.Upon all the foregoing, I conclude, first, that therehad been no violation of a sequestration order becauseno such order was issued; and, second, that though a lit-eral violation of the parties' agreement occurred, therecord as a whole does not warrant striking or excludingthe testimony of the Employer's offending witnesses. Ac-cordingly, the General Counsel's motions to strike thetestimony of each of the Employer's witness who readthe transcript are denied.Assuming arguendo my analysis is imprudent, and it isfound the rule had been breached as the General Counselasserts, I am nonetheless not persuaded that it is properto grant the General Counsel's motion to strike the testi-mony of the witnesses who read the transcript. Instead, Iconclude it appropriate to consider each such breach ona case-by-case basis. Accordingly, I would at most assessthe actions of each witness in evaluating his/her relativecredibility against that of opposing witnesses who testi-fied on the same issues. United States v. Binetti, 547 F.2d265 (5th Cir. 1977), reversed on other grounds 552 F.2d1141.4Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe alleged unlawful conduct emanates from theUnion's second effort in as many successive years to gainrepresentational rights for approximately 142 employeesin the aforementioned bargaining unit. Carl Maahs, theunion business representative, was assisted in this endeav-or around March 1979 by an in-plant organizing commit-tee. That committee included alleged 8(a)(3) discrimina-tees James Magee, James W. Parr, John Lampada, LynnEngel, and Karl Hartmann (alleged to have received ex-cessive discipline), together with Gerald Bink, DougFogel, Kim Piotrowski, and Jane Prusko. (The Union'scampaign a year earlier, in 1978, was apparently spear-headed by Magee, Lampada, and Bink. A Board-con-ducted election was held March 23, 1978. The Unionlost. Magee and Lampada acted as union observers.)On March 16, 1979, Maahs met with Magee, Lampada,and Bink. They generally formulated the Union's re-newed organizational effort. Each signed an authoriza-tion card. Each took blank authorization cards fromMaahs to solicit other employees. By letter dated April 3Maahs informed the Employer of the beginning of the1979 campaign. That letter was received by the Employ-er on April 4. Thereafter, and until the June 15 election,the Employer and the Union waged a vigorous cam-paign. The Union conducted a total of 12-18 meetingsamong the employees at a Holiday Inn, the union office,and Claude's Tavern. Also, the Union distributed at least15 handbills among the employees. The Employer con-ducted two separate group meetings among the employ-ees. Attendance was mandatory. The first meeting serieswas conducted on March 20-24. The second series washeld on June 6-12. Additionally, the Employer mailed atleast five letters and distributed at least eight flyers. Fur-ther, the Employer distributed so-called contact sheets toits supervisors. These materials contained information de-signed to be imparted by supervisors to employees who4 Such an assessment would not affect the credibility resolutions madeinfra. I shall delineate, where appropriate, the bases for resolution ofcredibility. I consider the stated criteria, in addition to my observationsof witness demeanor, to be more reliable and convincing indicia of credi-bility than the fact that any employer witness whom I shall credit readthe official transcript.344 GOSSEN COMPANYasked questions regarding the campaign. Finally, supervi-sors were given an attitude survey form. That documentcautioned supervisors not to make direct inquiry of theprospective voters. The stated purpose of the attitudesurvey was to elicit the personal opinions of supervisorsas to the union sympathies of unit employees.5Bancroft learned, in March, that the Union's campaignwas imminent. He conducted a meeting of all shift fore-men and superintendents. There, with Fliss' assistance, heinstructed the supervisory personnel how to conductthemselves. Bancroft cautioned the supervisors not tocoerce, threaten, intimidate, promise, interrogate, or oth-erwise harass employees during the campaign. Fliss thengave examples of the types of activity which are permis-sible and unlawful.The record amply demonstrates that, throughout thecampaign period, the employees and their supervisors en-gaged in open and widespread conversation regardingthe organizational unit. The myriad of 8(a)(1) allegationsderive from those conversations.B. CredibilityCredibility of the respective witnesses is the determi-native factor in resolving the instant issues. Virtuallyevery critical element of the independent allegations of8(a)(1) violation depends upon who of the witnesses is tobe believed and who presented the most accurate ac-count of what occurred. Practically every statement at-tributed to the Employer's supervisors is directly disput-ed.The ultimate choice in making my findings of fact isbased on my observation of the demeanor of the wit-nesses, the weight of the respective evidence providedby them, established or admitted facts, inherent probabil-ities, and reasonable inferences which may be drawnfrom the record as a whole. Northridge Knitting Mills.Inc., 223 NLRB 230 (1976); Warren L. Rose Castings,Inc., d/b/a V & W Castings, 231 NRLB 912 (1977); GoldStandard Enterprises, Inc., et al., 234 NLRB 618 (1978).Moreover, I have carefully weighed all the testimony,bearing in mind the tendency of witnesses in general totestify as to their impressions or interpretations of whatwas said rather than attempting to give verbatim ac-counts, and also bearing in mind that even the persontestifying about his own remarks may well tend to eluci-date or express what he said or intended to say in lan-guage more explicit or clearer than he used in the actualspeech or discussion.As noted, the issues before me challenge the proprietyof virtually every word and deed of the Employer'smanagerial officials since the time they became aware ofthe Union's 1979 organizing efforts. As noted, the evi-dence presented is replete with instances of witnesses foreach litigant providing testimony in direct opposition tothat presented by those of opposing litigants. I shall notdiscuss all such conflicts, for to do so would undulylengthen this Decision. On the other hand, I have not ig-nored such testimony, nor the arguments of counsel onit.a The conduct of the attitude survey is not separately alleged as a vio-lation of the Act.Numerous allegations of 8(a)( ) violations arise fromthe activities of the Employer's representatives duringthe two series of meetings conducted for groups of unitemployees in March and June. (See complaint par. 6.)In the credibility contest between the Employer's wit-nesses who testified as to what occurred at those meet-ings and the witnesses presented by the General Counselupon the same subject matter, a fair assessment of thetestimony convinces me that the versions presented bythe Employer's witnesses are more reliable. Specifically,I credit Works Manager Kenneth Bancroft, ProductionSuperintendent Daniel J. Hoffman, Employment Super-visor Linda Schmidt, Personnel Supervisor Steven R.Fliss, and Warehouse Superintendent Thomas Roddy intheir narrations of what occurred during those meetings.Essentially, Bancroft conducted all the meetings. Histestimony concerning what he said to the employees wasdirect, certain, clear, and precise. His testimonial accountis substantially supported by documentary evidence.Thus, the record contains copies of the notes from whichBancroft testified he read at the meetings. Schmidt forth-rightly confirmed Bancroft read from the notes in evi-dence during the second series of meetings (June) whichshe attended. Schmidt testified she had a copy of thosenotes with her during those meetings and followed alongas Bancroft spoke. Roddy testified Bancroft appeared toread from notes. Fliss testified that Bancroft used notesat both the March and June meetings. Hoffman reaf-firmed Bancroft used notes during the March meetingsand read from his prepared statement in June.In contrast, the General Counsel's witnesses who wereinterrogated regarding Bancroft's use of notes werevague, uncertain, and in some respects corroborative ofthe Employer's witnesses. Only six of the General Coun-sel's witnesses were questioned regarding Bancroft's useof notes. Thus, employee Bink testified he did not seewhether or not Bancroft used notes; employee Hackerclaimed she could not remember whether or not noteswere used; employee Fritsche said Bancroft was "read-ing us that about unions"; and employees Bugni, Miners,and Waubiness testified Bancroft appeared to be reading.Upon the foregoing, I find that Bancroft indeed ad-dressed the employees during the March meetings usinghis notes as a guide, and read from his prepared textduring the June meetings.As to other issues, I find that, in general, the GeneralCounsel's witnesses were imprecise, exhibited selectiverecall, were generalized and conclusionary,' presentedfragmented testimony, were self-contradictory, andsometimes even corroborated the narrations of the Em-ployer's witnesses. Some examples of testimony support-ing my finding follow.Magee admitted to having a poor memory. EmployeeCzuppa had a limited memory of what Bancroft said atthe March meeting. Czuppa testified he only heard Ban-croft tell employees he was aware that authorizationcards were being distributed, exhorted them not to sign,and said that the people passing cards were trying tomake trouble. Employee Yahnke recalled, at the Marchmeeting, only that Bancroft spoke of the Employer's his-tory with the Teamsters Union. Employee Roggenbuck's145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony about the March meeting was limited to re-counting that Bancroft urged employees not to sign au-thorization cards and that "basically that was said at the[March meeting]." Roggenbuck's recollection of the Junemeeting was similarly limited. He merely testified thatBancroft made a statement bearing the implication that,after the union campaign, some employees would be ter-minated. Employee Ziemek was patently poor on recallof when things occurred. He testified in an extremelygeneralized manner as to what occurred during theMarch meeting. When asked to describe the June meet-ing, Ziemek answered in a generalized fashion, "the same[as March] conversation basically."Employee Bink, in a limited way, corroborated someof Bancroft's testimony. In a like vein, employees D.Hodgson and Dotzauer also corroborated Bancroft.Employee Spingola was uncertain in recall. He testi-fied he attended three meetings conducted by the Em-ployer's representatives. As already observed, there wereonly two such meetings. His allusion to a third remainsunexplained. Spingola's testimony regarding what wassaid during the March meeting was generalized andlimited. He recalled only that the Employer's "trackrecord" was discussed.Employee Reckner was patently prone to testifying asto her opinions rather than fact. She admitted her testi-mony was based on her own conclusions of what wassaid and done.The testimony of employee Stelcl was pervaded withconfusion. As to the March meeting, Stelcl's testimonywas limited to a claim that Bancroft announced therewould be no wage increases until "this whole matter"was settled. Stelcl then asserted, "That's all I remember."Stelcl's account of what was said during the June meet-ing was similarly abbreviated.Employee Reschel admitted to limited and selectiverecall, testifying that all Bancroft said in March was thatit would be in the employees' best interest not to signcards and that Bancroft gave the reasons for his state-ment. However, Reschel conceded not being able to re-member any of the reasons purportedly given by Ban-croft. Reschel's description of the June meeting wasvague and conclusionary. That meeting was described byher as one in which there were "tempers flaring on bothsides." Reschel recalled only that the subject matter wasthe Union.Employee E. Hodgson was self-contradictory. Aftertestifying during direct examination that at the Marchmeeting employees were told if the Union were voted inthe Employer would move out of State or go bankrupt,Hodgson acknowledged that his pretrial affidavit con-tains a different version. Thus, the affidavit indicates thatwhat actually had been said was that if there were astrike the Employer could keep the plant open "nomatter what." Also, after Hodgson first testified thatFliss said, during the March meeting, that those employ-ees on strike would be terminated, Hodgson agreed(during cross-examination) that what actually was saidwas that the employees could be replaced.Employee Guerke presented generalized testimony re-garding what was said during the March meeting. Heclaimed the main subject was "dues, delays and strikes."Guerke's account of what occurred in June has little pro-bative value because he was at the meeting only 5 or 10minutes.Employee Hartmann provided generalized and limitedtestimony regarding what occurred during the Marchmeeting. In some respects he corroborated Bancroft. Em-ployee Prusko exhibited confusion on the content of themeetings. She generalized, claiming the essence is thatthe Company could outlast any strike.Employee Bugni responded, "I don't remember anyspecifics of the meeting," when asked by the GeneralCounsel to describe what occurred in March. As to theJune meeting, Bugni provided limited testimony. Heclaimed only that there had been a distribution of docu-ments and the Teamsters record was discussed.Employee Bielke, testifying regarding the March meet-ing, was generalized and selective. He claimed the Em-ployer's officials were "throwing it all up for jeopardy ifwe voted the Union in." Bielke also testified in a general-ized way regarding the June meeting. He did, however,corroborate Bancroft as to Bancroft's assertion that hetold employees that if there were a strike the plantwould remain open. This is contrary to the testimony ofsome other of the General Counsel's witnesses whoclaimed Bancroft threatened to close the plant.Employee Boblin provided limited testimony as to theMarch meeting. He claimed Bancroft said that the Em-ployer would not negotiate and if the Employer couldrid itself of Magee he (Bancroft) could calm down the(union) situation. So certain an account, however, isbelied by Boblin's prehearing affidavit in which he saidhe did not listen too closely to what occurred during theMarch meeting because attendance was mandatory. Asto his narration of what occurred at the June meeting,Boblin displayed a propensity to testify using biased con-clusions. Thus, he characterized that meeting as "theywere more scare meetings." Then, when asked by theGeneral Counsel to describe what was said, Boblin gen-eralized, testifying "it was about the same that was saidat the first [March] meeting. It was a hashover." Duringhis cross-examination Boblin showed his unreliability as awitness. He conceded his prehearing affidavit reflectsthat he had "pretty much turned myself off to what washappening." Finally, Boblin admitted he heard what hewanted to hear and those statements stayed with him.Employee Miners' account of the March meeting wasgeneralized and limited. Similarly, Miners testified thatthe June meeting was "about the same thing." EmployeeFossum admitted to having a weak memory of events.Employee Waubiness admitted he comingled the sub-stance of the March and June meetings. Additionally, hegave testimony which was contradictory to Magee.Thus, Waubiness said that in one of the meetings Ban-croft told the employees it would take at least a year tonegotiate a collective-bargaining agreement. Magee (con-sistent with an allegation of 8(a)(l) violation) testifiedthat Bancroft told the employees the Employer wouldnot negotiate.Among all the General Counsel's witnesses, Engel wasthe most impressive. She was articulate and generallycomprehensive throughout her testimony. Despite these346 GOSSEN COMPANYattributes, she was not called on to provide a detailed ac-count of what occurred either at the March or Junemeeting she attended. I find Engel's limited descriptionof what Bancroft said in March is supportive of Ban-croft's own version. Engel's narration of the June meet-ing throws less light upon what occurred. Her testimony,in part, comports with the Employer's version andmostly involves Engel's description of her personalactive participation in the discussion at the second meet-ing. Accordingly, I find Engel's testimony regarding theEmployer's meetings with the employees of little valuein aid of the General Counsel's cause.Notwithstanding the foregoing, I do not totally dis-credit each of the above employees. Such a division ofmy credibility resolution is proper. A trier of fact is "notrequired to discount everything [witnesses] testified tobecause he did not believe all of it and nothing is morecommon than to believe some and not all of what a wit-ness says." Edwards Transportation Company, 187 NLRB3 (1970), enfd. per curiam 437 F.2d 502 (5th Cir. 1971). 1shall identify those matters where testimony of any ofthe above-mentioned, or any other, of the General Coun-sel's witness is credited. However, as already observed, alarge number of incidents alleged as interference, re-straint, and coercion evolve from what was supposed tohave been said at the March and June meetings. Theabove-noted examples of testimony presented on behalfof the General Counsel lead me to conclude that theGeneral Counsel's formulation of what Bancroft andother employer officials actually said during those meet-ings is incomplete and imprecise. Although I draw no in-ference that these witnesses intentionally omitted or dis-torted what they heard, it is abundantly clear theysimply were incapable of accurately relating with amodicum of precision or completeness all of what wassaid to them. I recognize that Bancroft and other super-visory personnel are similarly fallible. However, I ampersuaded that their more comprehensive and direct tes-timony must be accorded more weight than the GeneralCounsel's witnesses and provides the most reliable indi-cator of the facts. Accordingly, and particularly with ref-erence to what occurred during the March and Junemeetings, I adopt the accounts given by the Employer'switnesses. 6C. Interference, Restraint, and CoercionComplaint paragraph 5 contains no less than 42 sepa-rate allegations purportedly engaged in by 10 of Respon-dent's supervisory personnel. Additionally, in complaintparagraph 6 it is alleged that eight separate violations ofSection 8(a)(1) occurred during the course of the Marchand June meetings chaired by Bancroft.In true perspective, the tone of the Employer's cam-paign was set by Bancroft during the March series ofemployee meetings. Thus, the following discussion firstdeals with the allegations of complaint paragraph 6, andfollows chronologically insofar as practicable.6 The impact of the various other testimony of the named (and other)employee witnesses upon the complaint allegations will be further expli-cated infra.The General Counsel, assuming, of course, the totalreliability of his witnesses' testimony, contends that theplethora of unlawful activity reveals a studied effort bythe Employer to defeat employees' statutory rights andprovides the proscribed motivation to support the allega-tions that the Employer also engaged in discriminatoryconduct.The Employer urges that the employee witnesses whodescribed incidents of alleged 8(a)(1) statements present-ed inaccurate portrayals of what actually had been said;complains that the General Counsel has pleaded andargued his case out of context; and that, in any event, ifany remarks were made which can be construed as un-lawful they were isolated and resulted from a pervadingatmosphere of free and open discussion among employ-ees and occasionally overzealous supervisors.Complaint paragraph 6 contains sweeping allegationsby which nearly every word and deed of Bancroft andother supervisory personnel who participated activelyduring the March and June meetings is challenged as un-lawful. Then the subject complaint paragraph alleges theEmployer's officials made disparaging remarks about theUnion, created the impression of surveillance, threatenedfutility in selecting the Union, predicted strikes, an-nounced frozen wages and benefits as the result of em-ployee attempts to have the Union represent them,threatened reprisals and the loss of economic benefits,threatened to refuse to negotiate, implied damage to em-ployees' automobiles was caused by the Union, and indi-cated selection of the Union would cause delays and pos-sible reduction in existing benefits.Evaluation of the Employer's conduct is guided by thefollowing principles: ". ..the measure of coercivenessof 8(a)(1) misconduct is ...whether such conduct rea-sonably 'tends to interfere with the free exercise of em-ployee rights' rather than whether it succeeded or failedin intimidating individual employees. N.L.R.B. v. IllinoisTool Works, 153 F.2d 811, 814 (C.A. 7 1946)...." citedin Burns International Security Services, Inc., 225 NLRB271, 275 (1976). Also El Rancho Market, 235 NLRB 468(1978); Impact Die Casting Corporation, 199 NLRB 268,271 (1972); accord: N.L.R.B. v. Ford, 170 F.2d 735, 738(6th Cir. 1948); N.L.R.B. v. Brown-Dunkin Company.Inc., 287 F.2d 17, 18 (10th Cir. 1961); Local 542, Interna-tional Union of Operating Engineers, AFL-CIO, [Giles &Ransom] v. N.L.R.B., 328 F.2d 850, 852-853 (3d Cir.1964), cert. denied 379 U.S. 826.In addressing the issue of the bounds of permissibleemployer activity during an election campaign, the Su-preme Court observed, "an employer is free to communi-cate to his employees any of his general views about un-ionism or any of his specific views about a particularunion, so long as the communications do not contain a'threat of reprisal or force or promise of benefit.' He mayeven make a prediction as to the precise effect he be-lieves unionization will have on his company." N.L.R.B.v. Gissel Packing Co., Inc., et al., 395 U.S. 575, 618(1969).347 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. The mandatory meetingsThe March series of employee meetings were conduct-ed on March 20-24. The credited evidence shows thefollowing occurred. Bancroft told the employees heheard a unionization campaign was in progress. As previ-ously noted, Bancroft credibly testified he spoke fromnotes.Those notes contain the following subjects. First, theyindicate that United States Gypsum, the Employer'sparent, has 60 plants. The Teamsters did represent em-ployees at two of the five plants which are unionized.The notes indicate that there were strikes at three spe-cifically identified locations in 1978 and 1979 and thatthe Unions involved settled their collective-bargainingagreements on terms previously offered the Union and,in one instance, less than those terms because of "guide-lines." Bancroft's notes refer to dental insurance. Theyindicate that none of the strikes referred to above result-ed in dental insurance. Also, no other U.S. Gypsum planthas such a benefit. The notes further reflect that twounionized U.S. Gypsum plants have not yet received theincreased group insurance benefits already in effect at theinstant Employer.Bancroft's notes refer to the Teamsters dues. The notesstate "dues were approximately $12/month or 7 centshour or 2% of wage if earning is $5/hr."Bancroft's notes refer to "delays," "strikes," and "pos-sible restrictions." As to delays, it could be 3 monthsbefore a representation election. "If union wins, could be10 months or more for negotiations." On strikes, thenotes state "if Union is voted in a strike could happen;top managers and union representative will be payed[sic]." Employees are not eligible for unemploymentbenefits. Insurance premiums are not paid. Regarding re-strictions, "when employees have a union, the Companyhas the same union. Contract is a legal and binding docu-ment, we cannot treat an employee on an individualbasis. The Company cannot do better than the contractsays."Finally, the March notes review a Paperworkers unionorganizational effort among the subject employees inApril 1976 and indicate that effort did not engender suf-ficient interest even to hold an election. The Union's1978 organizational effort was reviewed and resulted inthe Union being rejected "by overwhelming odds."Bancroft's notes end with the observation that "em-ployees did not see a need for a union at those times andnow, another year later, the Teamsters Union is back.With 200 plus employees they see a good opportunityfor income from your dues money. We haven't changedthat much from March 1978 until now and our employ-ees didn't see a need for a union. I am wondering whatthe problem is."Fliss also spoke during the March meetings. Accord-ing to Fliss and Bancroft, the employees' existing benefitsand health and safety were reviewed by Fliss. At theconclusion of their presentations, employees asked ques-tions.The second series of employee meetings were held onJune 6-12. As indicated, I find Bancroft read from a pre-pared text (Resp. Exh. 33). Thus, Bancroft opened hisspeech saying he was not going to speak about unions ingeneral. He said he would discuss "this particular unionat this particular plant and, based on their record and therecords of similar unions at other U.S.G. plants, what[the employees] could expect to happen here if theywere elected." Bancroft said that "the record of thisunion at U.S.G. plants is very poor." He referred to ear-lier employer campaign propaganda in which he chal-lenged the Union to answer certain questions about itsrecord. Bancroft then reviewed the questions and pro-vided the answers. I have carefully reviewed that materi-al. In essence, the questions and answers portray theTeamsters as an ineffective employee representative atU.S. Gypsum plants. The notes indicate that "dues anddelays and strikes hurt the employees and their familiesfar more than it could possibly hurt the Company or theUnion"; that Teamsters used to represent U.S. Gypsumemployees at 12 plants, but currently only representedemployees at 2 of its locations; that after an effort to ne-gotiate a union-security and checkoff provision failed atU.S. Gypsum's Boston location, the Union abandoned itsrepresentation role; that the Teamsters was voted out ofsome of U.S. Gypsum plants; that the Teamsters dis-claimed representational interest at two other plants aftera full year of unsuccessful negotiations; and that theUnion is not as democratic as it advertises.Bancroft then said, "If there is a strike here, I willkeep our plant running." He indicated that the employ-ees would suffer loss of wages. He stated "that unfortu-nately, violence is no stranger to a strike scene," and that"the striking employees can lose their jobs through re-placements or discharge if they attempt to stop the re-placements from working by violence-or for any otherso-called unprotected activity."With reference to delays, Bancroft said that "unionsmake many demands, all of which have to be negotiated.No changes are made until there is a complete agreementand this can take lots of time. Some U.S.G. first contracttook a year or more from election to signing. This meansemployees wait on wage increases and any other benefitswhile the Union holds meeting and negotiations. I heardof cases where employees have waited up to 32 monthsfor wage increases under similar circumstances." (Em-phasis supplied.)Regarding dues, fees, and assessments, Bancroft saidhe did not know what those costs were for "this particu-lar union." He did say, however, that "paying themevery month is equal to a reduction in take-home pay-awage decrease .Bancroft discussed restrictions. He indicated an em-ployer becomes less flexible in dealing with its employeesand their working conditions. Bancroft said that none ofthe five union contracts at U.S. Gypsum plants, "includ-ing the two Teamsters contracts," have arbitrationclauses, straight seniority, or dental plans, "or any of thethings the Union promised here." He indicated that theemployees had equal or better benefits, including insur-ance and pension, than at any of U.S. Gypsum's union-ized plants.Bancroft concluded his remarks saying, "I'm opposedto the Teamsters at our plant for the same reasons youshould be, and those are the reasons I have given you."348 GOSSEN COMPANYHe exhorted the employees to consider "what is [theUnion's] track record? How good are they at their job?What is their performance at other U.S.G. plants?"Fliss also spoke to the assembled employees at thesecond group of meetings. He generally discussed theEmployer's and the Union's campaign literature andshowed the employees two collective-bargaining agree-ments which U.S. Gypsum had with Teamsters unions atother of its locations. Near each meeting's end employeeswere encouraged to ask questions. 7The General Counsel contends that the Employer usedthe March and June meetings "to bombard employeeswith veiled threats of economic reprisals, and anticipa-tory refusal to bargain and predictions of strikes, vio-lence and plant closure, if the Union came in." Thistheory is formulated upon the testimony of the employeewitnesses whom I have found unreliable sources regard-ing what was said during this meeting.Thus, the General Counsel's post-hearing brief citesabstracts of the testimony of employees Bink, Ziemek, D.Hodgson, Magee, Waubiness, Roggenbuck, Czuppa,Engel, Boblin, Hartmann, Yahnke, Miners, Stelzel [sic],Spingola, Bueilke, Gehrke [sic], Dotzauer, Prusko,Haecker [sic], Paul, and Fritschie [sic].I have already commented on the nature of the testi-mony regarding the mandatory meetings given by eachof the above-named employees except Paul, Hacker, andFritsche. I find their testimony more corroborative of theEmployer's position than supportive of the GeneralCounsel's cause. The instances where they presented evi-dence in support of the complaint allegations are weak-ened by generalizations and selectivity. Thus, Paul pre-sented a limited version of what occurred at the meet-ings. Indeed, he corroborated the Employer's version.Paul claimed Fliss said, in relevant part, if the Unionwon an election there could be a strike. Paul is the onlywitness who attributed such a remark to Fliss. All otherswho testified on this subject indicated the strike remarkswere made by Bancroft. In fact, Bancroft's June notescontain a reference to a strike virtually identical to Paul'stestimony. Paul indicated Fliss also said the Employerwould have to negotiate and negotiations could last along time. She also testified the employees were told thatthe Employer would not be able to give raises until"that" was settled. In accordance with what is containedin Bancroft's June notes, I find that Paul was in error as-cribing such remarks to Fliss. It was Bancroft who actu-ally made such remarks. As to the wage increases, Paul'srecollection falls short because Bancroft's notes reflectthat Bancroft said more. Bancroft explained that thoseincreases must await the outcome of negotiations.Hacker testified, in a generalized way, that the Em-ployer's representatives at the meeting she attended said,"We couldn't get a raise-that you don't get a raisewhile the Union is pending and a strike could last a longtime." Comparing her testimony with Bancroft's notes, I7 It is neither alleged nor asserted that any of the statements made atthe March and June meetings, or in the Employer's written propaganda.comprise misrepresentations actionable under the current applicable pre-cedent enunciated in General Knit of C'ahfornia. Inc., 23.19 NRB 619(1978).conclude Hacker's narration is founded more upon herpersonal perception than actual fact.Fritsche's recount of the meetings was conclusionaryand generalized. In essence, he claimed the employeeswere told "everything would be frozen." (As earliernoted, Fritsche confirmed that Bancroft read from hisnotes.)I have scrutinized Bancroft's meeting notes and thecontents of both the Union's and the Employer's writtenpropaganda issued throughout the campaign. The respec-tive campaigns, in their totality, reveal each party en-gaged in an uninhibited program of persuasion. Particu-larly with reference to what was said at the March andJune meetings, I can find nothing which exceeds thebounds of permissible employer free speech protected bySection 8(c) of the Act. I cannot subscribe to the sinistersignificance attached to the statements of the Employer'srepresentatives by the General Counsel. Many of theEmployer's letters contain acknowledgments of a bar-gaining duty. They do not reveal a regressive attitude onthe part of the Employer. I consider them representativeof a hard-fought battle to induce employees to voteagainst the Union.Statements bearing the import of those made at themeetings have been found lawful. For example, it hasbeen held an employer may advise employees they maybe required to pay union dues (S. S. Kresge Company, 197NLRB 1011, 1012-13 (1972)). As to strikes, Bancroft'sMarch notes contain only a speculative reference to suchactivity. Thus, the notes bear the words "if Union winscould be a strike." Similarly, Bancroft's June speech isphrased in speculation. Those notes read, "If there is astrike, I'll keep the plant running." (Emphasis supplied.)I conclude neither of those statements is proscribed. Ref-erence to possible strikes, in analogous contexts, islawful. Liberty Nursing Homes, Inc. d/b/a Liberty HouseNursing Home, 236 NLRB 456 (1978); American ClayForming Plant, Electro Division, Ferro Corporation, 238NLRB 1052 (1978); C & J Manufacturing Company, 238NLRB 1388 (1978). There is nothing in the cited ver-sions of what transpired at the meetings which I findforetells the inevitability of strikes.Bancroft did make certain statements concerning eco-nomic loss to employees. For example, he indicated thateconomic strikers could lose their jobs. Specifically, hesaid they could be replaced or subjected to such result ifthey engaged in strike misconduct or other unprotectedactivity. Such a warning is permissible. See AmericanClay, supra.The General Counsel urges the references to delays inwage increases form part of the Employer's plan toblame the Union for the admitted suspension of the Em-ployer's merit review and wage increase practices.8Ifind no merit to this contention. Bancroft's notes revealhe said wage increases could be delayed. However, thatreference is carefully tied to the results of negotiations.Properly viewed within the context of all the campaignliterature to which the General Counsel makes no allu-sion, I cannot adopt his formulation. The Employer'sI The Employer's announcement of such a suspension will he separate-ly discussed. infra.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign literature gives meaning to Bancroft's oral re-marks at the meetings. For example, the Employer's June11 letter to employees states, in salient part, "when aplant manager has decided that a wage increase is war-ranted but he is faced with having to negotiate it and therest of the contract with a union, he often must wait anduse the wage increases to help him reach the contract";in a June I letter to all warehouse employees, the Em-ployer stated that there were "delays in making wage in-creases due to long negotiations ...." at other Team-sters-represented plants of U.S. Gypsum; the Employer'sJune I letter to all production department employeescontains a similar reference; and in the Employer's May22 letter to all employees, after factually outlining appar-ently actual negotiating experiences at other U.S.Gypsum plants, Bancroft concludes stating "based on thepast experience of U.S.G. people in general, I believethat voting for [the Union] could mean ...costly wagedelays might very well be experienced." In sum, I con-clude the remarks concerning wage increases made atMarch and June meetings, intertwined with negotiations,are merely a legitimate prediction of possible conse-quences of unionization. I reject the argument that theseremarks, in the total circumstances herein, are thinlyveiled with threats or the "fist in the velvet glove" con-templated by N.L.R.B. v. Exchange Parts Company, 375U.S. 405 (1964).The General Counsel argues that a theme of unlawfuldisparagement of the Union pervaded the meetings. I dis-agree. Bancroft did call the employees' attention to theTeamsters "track record." This activity was not conduct-ed only at the meetings. Various of the Employer's writ-ten campaign materials discussed Teamsters representa-tion at other U.S. Gypsum plants. As indicated, there hasbeen no challenge to the truthfulness of those of the Em-ployer's claims. Moreover, documentary evidence sup-ports them. Thus, the contracts in evidence and theUnion's financial reports (also in evidence) attest to theiraccuracy. It is true, as the General Counsel contends,that the Employer's campaign may be characterized asone emphasizing "dues, delays, and strikes." Nonetheless,in its entirety, I cannot conclude the employer's orches-tration rises to the level of illegality. Even where an Em-ployer engages in the name calling, the Act has not nec-essarily been violated. See, e.g., Serv-U-Stores, Inc., 225NLRB 37, fn. 7 (1976); Fayette Cotton Mill, 245 NLRB428 (1979). Herein, I simply cannot equate hard-nosed,but otherwise factual, presentations by the Employerwith the type of activity commonly acknowledged to beunlawful disparagement. In any event, in the instant en-ergetic campaign atmosphere apparently fully exploitedby the contesting parties, whatever characterization ofthe Union which seemingly casts it in a negative lightreadily could be evaluated by the electorate. FayetteCotton Mill, supra.Finally, because I fully credit Bancroft's testimonyabout the meetings and the trustworthiness of his notesover the General Counsel's witnesses who claimed hesaid the Employer would not negotiate, I find that theEmployer did not tell employees it would refuse to ne-gotiate with the Union. Buttressing this finding is thefact that virtually every piece of the Employer's writtencampaign material literally suggests that the Employerwould recognize its bargaining obligation, albeit with astrong, firm managerial posture. In fact, there are lettersin evidence (Resp. Exhs. 24 and 25) which invite theTeamsters local which had represented U.S.G. employ-ees at its Morrow, Georgia, plant to resume bargaining.Superficially, the General Counsel's arguments relativeto the events at the March and the June meetings are ap-pealing. However, I find they virtually ignore the broadscope of the parties' intervening campaigns. Thus, theGeneral Counsel's otherwise extensive and helpful post-hearing brief apparently omits consideration of theimpact of the plentiful oral discussions between employ-ees and supervisors, the literature of the contesting par-ties, and the several meetings conducted by the Unionfor employees. In short, I conclude the allegations whichemanate from the mandatory meetings are fallaciously setforth out of context and from an assumption, which Ifind unwarranted in the instant circumstances, of the reli-ability of supporting witnesses' testimony. Upon all theforegoing, I conclude no merit attaches to any portion ofthe allegations contained in paragraph 6 of the com-plaint.2. Other 8(a)(l) allegationsI now turn to the remaining 8(a)(l) allegations withincomplaint paragraph 5. That paragraph, in microscopicterms, contains no less than 75 separate assertedly unlaw-ful incidents. In order not to prolong this already ex-tended Decision each such allegation is not separatelydiscussed. I have considered each. Those omitted reflectmy conclusion that what was said and done was not asdepicted by the General Counsel's witnesses.The myriad of 8(a)(l) allegations comprise an exten-sive array of misconduct in general terms. Each matterwas litigated with clarity and specificity. Nonetheless, inmany instances, the General Counsel's brief for the firsttime contains a distinct explanation of each theory ofviolation.Regarding the relative reliability of the opposing wit-nesses, wherever conflicts exist I credit the Employer'switnesses. Each of the General Counsel's witnesses pre-sented his/her account in a more conclusory and frag-mented manner than those of the supervisors they impli-cated. I reject the General Counsel's assertions thatmuch of the employee testimony is uncontradicted.These assertions are true only in a literal sense. The su-pervisors, in large part, provided self-serving generaldenials. The uncrystalized character of the allegationsengendered such responses. I consider the denials effec-tively answer all allegations and I credit those denials.In general, the demeanor of each supervisor was im-pressive. I have considered also the Employer's precam-paign instructions relative to supervisory conduct duringthe campaign. I have weighed the probability that super-visors would not be likely to violate the directives of su-perior managerial officials against the fragmented andimprecise testimony of the General Counsel's witnesses.From this I conclude the employees' testimony wasfounded more upon his/her personal predilections andselectively born from their prounion enthusiasm. On the350 GOSSEN COMPANYwhole, I also find the supervisors' testimony more inter-nally consistent than that of the employees.9Redzinski, Ihlenfeld, Jeray, Siegrest,'°Chouinard,Roddy, Johnson, Lesch, Buck, and Hoffmann are theEmployer's supervisors, managers, and agents who arealleged to have committed the 8(a)(l) violations of com-plaint paragraph 5. The General Counsel's witnesses whogave testimony in support of those allegations are Hart-mann, Prusko, Weinmann, Boblin, Ziemek, White, Wau-biness, LaVine, Fritsche, Czuppa, Spingola, Reckner,Beilke, Paul, E. Hodgson, Engel, Roggenbuck, Guerke,Lampada, P. Dotzauer, Yahnke, Magee, and D. Hodg-son.In general, the allegations involve unlawful interroga-tion, solicitation of grievances, general disparagement ofthe Union, predictions of dire consequences of unioniza-tion, creation of impressions of futility of selecting theUnion and berating it, threatening economic reprisal,threatening to close the plant, engaging in unlawful sur-veillance of union activities, threatening employees withdiscipline, and unlawfully announcing a wage freeze.Some of the alleged 8(a)(l) incidents are noteworthy.For example, underscoring the open and candid charac-ter of the election campaign, Waubiness testified he had10 conversations regarding the Union with Redzinski,Jeray, and Ihlenfeld. During one such conversation withRedzinski which occurred, according to Waubiness, atthe end of March, Waubiness claimed Redzinski askedhim "what I thought the Union could do for me." Wau-biness responded better wages, insurance, and a healthierattitude toward employees by supervisors. Waubinesswas wearing a union button at the time. Assuming theremark was made as stated, interrogation as to what em-ployees expect to gain from a union is, on its face, un-coercive where unattended by threats of reprisal orpromises of reward. Whittaker Knitting Mills, Inc., Div.Whittaker Corp., 207 NLRB 1019, 1022 (1973). Waubi-ness' own version of this remark shows he already haddeclared himself a union supporter by wearing his unionbutton. The above-quoted statement of Redzinski consti-tutes Waubiness' complete testimony on the subject alle-gation. Thus, it is not asserted Redzinski coupled thatremark with any explicit or implied threat or promise. Inthe free flow of discussion about unionization whichclearly prevailed in the instant campaign, I do not findRedzinski's remark unlawful.' In assessing credibility I have also considered that some of the mostdamaging testimony against the Employer was presented by alleged dis-criminatees. While not dispositive of their credibility. this is a factorwhich may he considered. Local 38. International Brotherhood of ElectricalWorkers. AFL-CIO Robert R. Cutler d/b/a Bob Curler Signs). 155 NLRH1147, 1150 (1965).Additionally. I have evaluated all the teslimon) i the light of the factthat some evidence of violation was provided hb some witnesses currenl-ly employed hy the Employer whose testimony is not likely to be false.Shop-Rite Supermarket. Inc.. 231 NLRB 500 (1977); Georgia Rug Mill. 131NLRB 1304. 1305 (1961), modified on other grounds 308 F2d 89 (5thCir. 1962).'0 Siegrest, an admitted agent of the Employer, did not testify at thehearing. I conclude there is no testimony regarding Siegrests' activitieswhich is violative of Sec. 8(a)(1I). This is so, based on the entire record.even if the testinmony of the employees is full) crcdited. A trier of factmay, based on a credibility resolution, find contrar Io what a uncontra-dicled witness testified .L.R.RB. v Walton .MtIjanucluring Companr andLoganville PanIs Co., 369 U.S. 404 (1962).Bugni claimed that 6 weeks before the election Red-zinski spoke to him at his work station. Observing thatBugni wore a union button, Redzinski asked what itmeant to him or why he was wearing it. Bugni testifiedhe explained, and Redzinski responded he could acceptand respect Bugni's views. That conversation thenended. As with Waubiness, Bugni's account provides noevidence Redzinski's comment was attended by anythreat or promise. I conclude this conversation is withinthe purview of the Whittaker case. supra.Reshel testified that, I week before the election, Red-zinski asked him how he thought the election would turnout. Reshel replied he thought the Union would win.Redzinski then speculated the election would result in anarrow margin for the victor but did not specify whichparty he thought would win. I consider Redzinski's com-ment is not unlike a supervisory inquiry as to how theunion "stuff" would come out. Such a remark was heldlawful in York Division, Borg-Warner Corporation., 229NLRB 1149 (1977). Accordingly, I do not find thisremark of Redzinski unlawful.Hartmann testified that Redzinski once asked himwhether he thought the Union had a chance to win theelection. This is asserted as unlawful interrogation. I dis-agree. An identical question was held lawful in York Di-vision, Borg-Warner, supra at 1152.Hartmann, Prusko, Waubiness, and other GeneralCounsel's witnesses testified, in varying versions, thatRedzinski and other supervisors at various times toldthem the Employer would not negotiate with the Unionif it won an election. While Fritsche claimed Ihlenfeldmade such a remark, employee Reckner testified Ihlen-feld spoke of limitations which arise from bargaining andsigning of a contract. Thus, even Fritsche acknowledgedIhlenfeld showed him correspondence between U.S.Gypsum and another Teamsters local which showed theTeamsters failed to respond to bargaining requests madeby Gypsum. Also, Yahnke recalled Johnson and Leschtelling him negotiations would ensue and the employerhas the power to remain steadfast in its position. Thus, Ifind the evidence presented by the General Counsel'switnesses confusing and self-contradictory. Indeed, care-ful analysis of the manner in which each of the GeneralCounsel's witnesses vocalized this alleged violation clear-ly demonstrates the tendency to interpose personal inter-pretations.With reference to the variety of alleged unlawful inter-rogations, I cannot conclude that the Employer engagedin a campaign of unlawful systematic interrogation.Where interrogation is undertaken for a proscribed pur-pose such as determining the source and breadth of em-ployee support for a union, it is unlawful. Twilight Haven,Incorporated, 235 NLRB 1337 (1978). In the instant case,I conclude the questions posed by supervisory personnelwere part of an ongoing dialogue of campaign rhetoric.The record amply demonstrates that employees persis-tently asked pertinent questions to which the supervisorsresponded by reference to their contact sheets and sup-porting documents. Moreover, as narrated by the Gener-al Counsel's witnesses, the supervisors' comments weredescribed out of context and frequently so distorted as to351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrender them unreliable as a basis for evidentiary findings.The casual nature of the campaign is further demonstrat-ed by Fritsche's testimony that he had 15-20 union con-versations with Ihlenfeld, LaVine's testimony that hespoke with Redzinski about the Union 10 times, andSpingola's revelation that he and Jeray had 30-40 unionconversations.As to the assertions that the Employer disparaged theUnion, I conclude that the "disparagement" is a theoreti-cal conclusion derived from a variety of supervisorystatements. Even where a supervisor was explicit in tell-ing an employee he could not understand how the em-ployees could be so stupid as to allow union representa-tives whom he named bargain on their behalf, the Boardadopted pro forma an administrative law judge's recom-mendation to dismiss an allegation alleging unlawfulderogation of the union negotiators in Television Wi:scon-sin, Inc., 224 NLRB 722, 764 (1976). 1 find none of thestatements ascribed to the supervisory personnel in theinstant case even approximates the depth of derision con-tained in the cited case.Inasmuch as there is no claim that the Employer'scampaign literature contained misrepresentations, I rejectthe General Counsel's suggestion that there is anythingunlawful in the distribution of those documents or dis-semination of their contents in the instant atmosphere offree and open discourse between supervisors and em-ployees. For this reason, I consider the assertions thatthe Employer's representatives issued statements of futil-ity of selecting a union are actually personal impressionsresulting from reading the literature and selective listen-ing.The alleged threats of economic reprisal arise fromconversations during which supervisors commented onthe possibility of strikes and the general results of theUnion being selected as the employee's bargaining agent.For example, Fritsche testified Ihlenfeld said that, ifthere were a strike, the Employer would keep the plantgoing "no matter what"; Roggenbuck testified Jeray saidthe Employer could run the plant with a couple of su-pervisors; Fritsche testified Jeray said if there were astrike Jeray would get paid but Fritsche would not.Also, employee witnesses testified to several instances ofsupervisors discussing the adverse impact of union duesupon their take-home wages and if the Union were elect-ed the supervisors opined it would not inure to the bene-fit of employees. I find all such remarks, in the entirecontext of this case, privileged within the free speechprovision of the Act. Liberty Nursing Homes, Inc., S. S.Kresge Co.: American Clay,: C. & J. Manufacturing Com-pany, supra. Also Wex-Tex of Headland, Inc., 236 NLRB1001 (1978). Concerning anything which might havebeen said susceptible of an interpretation that employeesmight lose their jobs, I consider the context in whichsuch remarks were made reflects only that the Employ-er's officials were expressing the law as to reinstatementrights of economic strikers and those remarks are permis-sible. Decaturville Sportswear Co., Inc., et al., 205 NLRB824, 827, fn. 2 (1973).It is alleged that Redzinski unlawfully solicited griev-ances. Employee Weinmann testified that Redzinskiasked him "what's wrong with the Company." There isother evidence suggestive of grievance solicitation, but itis not specifically argued to be such by the GeneralCounsel. Thus. Hoffmann candidly acknowledged thatthroughout the election campaign he continued his prac-tice of many years of making informal inquiries of em-ployees as to what could be done to improve plant oper-ations. Such inquiries give rise to a rebuttable presump-tion of illegality. Uarco, Incorporated, 216 NLRB I(1974). I conclude that Hoffmann's uncontroverted testi-mony that he did no more during the campaign than hispast practice effectively rebuts the unlawful presumptionin the instant case. No employee witness claimed Hoff-mann made any explicit promise to correct inadequacies.I find nothing in the record to support the propositionthat Hoffmann implied such corrective action. In myopinion, to infer an unlawful implication in the presentcircumstances would be a distortion of the record as awhole. Additionally, I find the rather isolated Redzinskiquestion of Weinmann out of context and ambiguous.Weinmann stated that Redzinski asked him the questionshortly after Weinmann began wearing his union button.In essence, Redzinski's inquiry amounts to asking whatWeinmann expected to gain from unionization. Thisquestion has been held lawful. Whittaker Knitting, supra.This analogy is justified by Weimann's response to Red-zinski, to wit: "Job security."I find no merit to the allegation of unlawful surveil-lance and creation of impressions of surveillance. Thus,Engel credibly testified that Jeray, her brother-in-law,said, "I hear you're organizing the Union," on the dayfollowing a meeting held by the Union for employees atthe Holiday Inn. Jeray admitted he made the quotedstatement. Engel and Jeray shared an apparently close,amiable family relationship. They visited and drove toand from work together. On the other hand, Jeray wasEngel's immediate supervisor during the latter part of1978 and into early 1979. Documentary evidence showsJeray submitted recommendations for wage rate in-creases for Engel.The General Counsel contends the family relationshipbetween Engel and Jeray is irrelevant and the admittedremark clearly creates an impression of unlawful surveil-lance of union activities. The Employer urges Jeray'sstatement is lawful because of his relationship to Engel.The Employer cites the cases of Federal Prescription Ser-vice, Inc., etc., 203 NLRB 975 (1973), and Wagoner WaterHeater Co., Inc., 203 NLRB 518 (1973), in support of itsposition. In Wagoner the interrogation occurred betweenindividuals who had a working relationship for manyyears. However, the supervisor who spoke had no rolein labor relations, there was no evidence that the com-ment had been transmitted to other employees, and (inthe absence of election objections) there was no recordevidence of adverse impact. Moreover, the administra-tive law judge explicitly stated he had reservations re-garding his recommendation for dismissal. Nonetheless,he did so recommend, noting the above-described con-text and that the remark appeared isolated. I find theWagoner case distinguishable from the instant matter.Federal Prescription is more apposite. There, an em-ployee asked her supervisor why her attitude apparently352 GOSSEN COMPANYcooled toward her. The supervisor answered it was be-cause she was disappointed that the employee, a unionsupporter, was following people on whom she would nothave wiped her feet in the past. This supervisor and em-ployee were "Obviously close friends." In recommend-ing dismissal, the administrative law judge, 203 NLRB at990, aptly observed, "Strong feelings frequently make forbitter words, but in my opinion, this exchange was of apersonal nature between the two [close friends] and con-tained no elements of coercion."I find this is a close issue and not free from doubt. Therecord shows Engel was among the leadership of unionactivities. Jeray clearly had authority to function, anddid so, in matters relating to personnel actions. Nomatter how well-intentioned or innocent, his commentsuggests he kept a watchful eye over employee actions.However, there is wisdom in the language quoted fromFederal Prescription. Even recriminatory language be-tween supervisors and employees, in certain circum-stances, does not rise to the level of unfair labor prac-tices. In the total context of this case, I am impelled toconclude that Jeray's subject comment to Engel is not an8(a)(1) violation. In addition to the general campaign at-mosphere which I have found free and open, the recordreflects that Jeray and Engel enjoyed such a relationshipbetween themselves. Thus, the record contains evidenceof yet other conversations between Engel and Jeray inwhich he gave her personal advice. They commonly en-gaged in frank and candid discussions regarding workand personal matters. Such an atmosphere persuades methat Jeray's comment was casual rhetoric. In so finding, Inote the absence of an alleged program of surveillance.The other example of such alleged conduct is disposed ofin the paragraph immediately below and, in my opinion,lends support to one of the Employer's overall assertionsthat its campaign was governed by policies which en-couraged only lawful activity among its supervisors.Union Business Representative Maahs and employeeHartmann testified that at an organizing meeting atClaude's Tavern sometime in April they saw SupervisorBuck. On that day Hartmann had been scheduled towork mandatory overtime. Instead, he called in sick. Onhis next work day, Redzinski inquired "why was [Hart-mann] well enough to go to a union meeting, but toosick to come to work?"''Buck admitted being at the tavern. He credibly testi-fied he had been invited there by employees on his shiftto share a beer with them, but claimed he had been un-aware of the union meeting. Buck claimed he customar-ily visited that tavern for such purposes. There is no pri-vate meeting room in the tavern which is, undeniably, aplace customarily visited by the public.Not all instances where employer representatives areat or in the vicinity of the union activities of their subor-dinate employees amount to unlawful surveillance. Thus,where purely fortuitous circumstances bring such partiestogether there is no dogmatic legal principle by whichthe employer would be declared to have violated theI This remark is not specifically alleged as having unlawfulls createdan impression of surveillance. Apparently the General Cunsel's brierrefers to Redzinski's comment as the basis for inferring tiuck's presenceat the tavern was not accidental.Act. For example, in Atlanta Gas Light Company, 162NLRB 436, 438 (1966), the Board overruled a regionaldirector's conclusions that an employer engaged in im-proper surveillance. There, the employer representativewas present in the only bowling alley within the commu-nity in which a union meeting was held. He had patron-ized the bowling alley before the night of the meeting.Some of the employees invited him into the meeting. Heremained there without incident for a brief period oftime and left upon the request of the union representa-tive. The remainder of the evening was spent bowlingwith a friend. The Board concluded that the employerrepresentative was free to patronize the bowling alley.The Board further stated that "his mere presence, absentmore specific evidence it was not for a legitimate pur-pose, or that it was for the purpose of observing themeeting, establishes neither surveillance of the meetingby him, nor a reasonable basis for an impression of sur-veillance in the minds of employees in attendance at themeeting."The instant case is virtually identical with Atlanta Gas.I place no relevant significance to Redzinski's expressionof awareness that Hartmann was at the meeting. Ratherthan reflecting a heinous activity, I deem it more reflec-tive of appropriate management concern for attendanceobligations of its employees. As noted, Hartmann feignedillness to attend the union meeting. 2 Redzinski's com-ment, in this context, simply is a reminder of that obliga-tion.Engel's credible testimony shows that she had request-ed a return to a former job classification during thespring. Her request was denied. She confronted Ihlenfeldand complained. Jeray apparently overheard her com-plaining. He said to her, "what do you expect when youbuck the system?" The quoted statement is alleged as athreat of reprisal. There is no evidence that Jeray playedany part in the transfer denial. When he made theremark, he was no longer Engel's immediate supervisor.I concede that Jeray's statement may be interpreted asbearing the implication that the denial of transfer wasconnected to Engel's notorious union activities. In isola-tion, then, this remark has the tendency to discouragesuch activities. Despite this, I conclude that the familiarand social relationship between Engel and Jeray (de-scribed above) effectively diminishes the proscribedeffect of his remarks.It is alleged in complaint paragraphs 5 and 6 that theEmployer violated Section 8(a)(l) of the Act by an-nouncing that wage increases were frozen.'a Several su-pervisors are alleged to have told employees that nowage increases could be granted because of the Union orthe union activities.The relevant facts regarding wage increases are sum-marized as follows: 4Bancroft acknowledged that theI here i no evidence hc was disciplined for this indiscretionll" Complilnt par 1t)() separaely alleges that Spingola ,was discrimin-atorily denied a wage increase, and par I0(h). added at the hearing. al-leges that since late March the Employer discriminalorily refused to)grant "normal wage increases." all in %iolalion of Sec. 8(a)(3) of Ihe Acl'4 Erployce wit(nesses uniformly testified to) their history of wage in-creases. I'heir tIctinllony. though sometlmci, contlriling and the product of()nttillied353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer gave no wage increase to unit employees sincethe beginning of the organizing efforts. Whenever em-ployees asked when or whether they would receive in-creases they were told that wages were frozen duringthe Union's campaign (Jeray); "at this time everything isfroze-I do not want to get accused of buying votes"(Roddy); raises could not be given until "that was set-tled" (Paul); raises would not be given until "the Unionbusiness is through the courts" (Yahnke); "no raises until[the tie vote] was settled" (P. Dotzauer); and raises couldno longer be given because of union activity (Spingola).Some of the employees acknowledged having been toldthat the wages could not be increased because it couldbe considered bribery (Geurke and Stelcl).The Employer maintained two types of wage in-creases: Merit and group increases. Merit increases arebased on subjective periodic evaluations of employeeperformance and on economic conditions. Group in-creases, also subjective, are granted to maintain neces-sary manpower level and depend on economic condi-tions. In practice, it appears merit increases were grantedat generally regular intervals within the first 90 days ofemployment. Thereafter, there was no regularity to suchincreases. Group increases were not awarded at regularintervals. They were principally dependent on generalbusiness conditions. However, Bancroft admitted thatgroup increases were provided in 1975, 1978, and 1979.The 1975 increase apparently was across the board. The1977 and 1978 group increases were granted only in par-ticular departments. Upon the foregoing, I find the meritwage increase system remained an active program sys-tematically, albeit not with regularity, applied to rewardworthy employees for good job performance. On theother hand, I find the more generalized group wage in-crease assumed no such consistency.During an organizational campaign an employer mustproceed as it would have had the union not been on thescene. Stumpf Motor Company, Inc., 208 NLRB 431, 433(1974); Sinclair & Rush, Inc., 185 NLRB 25 (1970); TheGates Rubber Company, 182 NLRB 95 (1970); McCor-mick Longmeadow Stone Co., Inc., 158 NLRB 1237(1966). The Board holds that granting of wage increasesduring the critical preelection period is proscribed wheregranted to affect election results and that it is an unfairlabor practice to change an established benefit practice incircumstances which interfere with the exercise of theirstatutory rights. For example, see, Colonnade Hotel, 235NLRB 1362 (1978); The Goodyear Aerospace Corporation,234 NLRB 539 (1978); Holyoke Nursing Home, Inc., 219NLRB 1041 (1975); LaMarche Manufacturing Company,238 NLRB 1470 (1978). The Employer urges that sus-pension of the merit increase system was a necessary in-gredient of its legal obligations during the instant cam-paign. To this end, the Employer's representatives ad-vised employees that granting of wage increases could beconsidered a bribe.admittedly poor recall. substantially conforms to the description of wageincrease policy provided by the Employer's witnesses. No rebuttal evi-dence was offered to the latter testimony. Accordingly. my recitalion ofwage policy is based on an adoption of the Employer's evidenlce on thissubject.The Employer has cited cases which it claims supportsits position that the merit system increases properly werediscontinued. I find those cases distinguishable. Thus, inThe Singer Company, Friden Division, 199 NLRB 1195(1972), there was no evidence that the withheld benefitshad been expected by the employees. Herein, I havefound the merit wage system had been perpetually imple-mented. In essence, it assumed a pattern based on rewardfor good work. Thus, I conclude there was a reasonableexpectation among the employees that such a programwould continue. Also, in Singer, there was no general an-nouncement that the benefits involved were being with-held. There, only the employees who inquired were toldof Singer's policy. In the instant case, there was generalpublicity regarding the suspension of wage increases.Respondent also cites Heckethorn Manufacturing Co.,208 NLRB 302 (1974). In that case there was no evi-dence that the employer used the delay of an annualwage increase until after the resolution of a question con-cerning representation. In Heckethorn no announcementsof the delay or the reason for it were made. It was gen-eral knowledge among employees that it would havebeen illegal to grant the increase while an election waspending, Thus, the rationale underlying the finding of noviolation in Heckethorn was that the record did not showthe employer connected the withheld increase to theadvent of the union. In the case at bar, I find the Em-ployer's actions and various statements concerning thewage increases persistently tied their suspension to thecurrent election campaign and to the union activities.Thus, there is herein a distinguishing basis upon which itcan be inferred that the reasonable message derived bythe instant employees was that their reviews and atten-dant wage increases had been delayed because of theunion activities. Clearly, such an effect discourages unionactivity.Finally, I find the Employer's references to Union Hos-pital of Cecil County, 229 NLRB 91 (1977), only helpfulto delineate the operative guidelines relating to imple-mentation of wage increases during the critical preelec-tion period. The cited case, borrowing from MalloryControls Company a Division of P. R. Mallory Co., Inc.,214 NLRB 616 (1974), identified the criteria for resolu-tion of such cases. I find Union Hospital does not enlight-en the instant issue.The inherent vice leading to findings of violation inthe McCormick Longmeadow and Gates Rubber cases,supra, is the employer's action in leading employees tobelieve the expected wage increases would be forthcom-ing but for the union. Herein, the Employer did notremain silent. Whenever employees were informed, insome form or another, that the merit review system wasbeing held in abeyance because of the Union's presence,the campaign or union activities were mentioned. Thus,the message conveyed to the employees is one fromwhich they readily could conclude that to obtain theirmerit increases they first would have to abandon theUnion. The instant situation is virtually identical withthat in General Motors Acceptance Corporation, 196NLRB 137 (1972). There, the employer had a longstand-ing policy of evaluating employee performance and re-354 GOSSEN COMPANYwarding such performance with wage increases. There,as I have found herein, the merit review program as im-plemented became a term and condition of employmentregularly expected by the employees. Further analogousis the factor, as herein, that the merit reviews containedan element of discretion. In holding the suspension of themerit wage increase system a violation of Section 8(a)(1),the Board declared (at 137), "Respondent could havecontinued this program as it did in the past and not haveviolated the law. Instead, upon the advent of the Union.it suspended merit increases which it would otherwisehave given to its employees." To be sure, General Motorscontained evidence of other unfair labor practices. How-ever, the Board's opinion does not refer to such unlawfulconduct as a predicate for its finding that the suspensionof the merit increases was unlawful.Upon all the foregoing I find that, by suspension of theoperation of its merit wage review and increase system,and by blaming the Union for the suspension, the Em-ployer violated Section 8(a)(1) of the Act, as alleged.'5In sum, I find the record does not establish by a pre-ponderance of credible evidence that the Employer vio-lated Section 8(a)(1) in any manner alleged in complaintparagraph 5, except with regard to announcing a suspen-sion of the merit wage increase policy.D. Discrimination-in GeneralDespite my findings that the bulk of the alleged inde-pendent violations of Section 8(a)(1) did not occur as theGeneral Counsel alleges, it is nonetheless possible thatthe requisite discriminatory intent for finding violationsof Section 8(a)(3) actually prompted the alleged discrimi-natory activity. It is not essential, in order to find suchmotivation exists, that the conduct be attributed solely tothe employees' union activity. It is sufficient to find aviolation of the Act, notwithstanding a valid cause mayhave existed justifying the employer's conduct, so longas a substantial or motivating ground for the conductwas union activity. N.L.R.B. v. Whitin Machine Works,204 F.2d 883, 885 (Ist Cir. 1953).On the other hand, while action taken against, or disci-pline imposed upon, employees may appear extreme, itdoes not follow that the ascribed reason for such actionor discipline is pretextual. If an improper motive is notinvolved, "the Board cannot substitute its judgment forthat of the employer as to what constitutes reasonablegrounds for [those actions]. ...The question of properdiscipline of an employee is a matter left to the discretionof the employer." Corriveau & Rourhier Cement Block,Inc. v. N.L.R.B., 410 F.2d 347, 350 (Ist Cir. 1969), citingN.L.R.B. v. Ogle Protection Service, Inc., 375 F.2d 497,505 (6th Cir. 1967), cert. denied 389 U.S. 843. "Directevidence of a purpose to discriminate is rarely obtained,especially as employers acquire some sophisticationabout the rights of their employees under the Act."Corrie Corporation of Charleston v. .L.R.B., 375 F.2d149, 152 (4th Cir. 1967). The burden of proving suchmotive rests squarely upon the General Counsel and thatburden never shifts. The burden is satisfied when the" I further find that the uspension of the operalion of the Ny.tem isviolative of Sec. (a)(3), a alleged.record as a whole contains a preponderance of evidence.N.L.R.B. v. Glenn Raven Silk Mills. Inc., 203 F.2d 946(4th Cir. 1953). The Board in adhering to this principledeclared that "the National Labor Relations Act doesnot require that an employer act wisely, or even reason-ably; only, whether reasonable or unreasonable, that itnot act discriminatorily." Paramount Metal & FitishingCo., Inc.. and Paramount Plating Co.. Inc.. 225 NLRB464, 465 (1976).The present issues of discrimination call upon me todetermine, from the totality of evidence, whether the as-serted reasons for the alleged discriminatory activity arethe ones which actually motivated them. Signal DelivervService, Inc., 226 NLRB 843 (1976).Respondent argues that the record is devoid of evi-dence of union animus. My findings that the alleged8(a)(1) activity did not, in the main, occur lend supportto the Employer's position. However. the SupremeCourt has noted "specific evidence of intent to encour-age or discourage [union] is not an indispensable elementof proof of violation of Section 8(a)(3)." Radio Officers'Union of the Commercial Telegraphers Union AFL [A.H.Bull Steamship Company] v. 'V.L.R.B., 347 U.S. 17, 44(1954).The Ninth Circuit Court of Appeals observed that in8(a)(3) cases:...the trier of fact may infer motive from the totalcircumstances proved. Otherwise no person accusedof unlawful motive who took the stand and testifiedto a lawful motive could be brought to book....If he finds that the stated motive for a discharge isfalse, he certainly can infer that there is anothermotive. More than that, he can infer that the motiveis one that the employer desires to conceal-an un-lawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.[Shattuck Denn Mining Corporation (Iron KingBranch) v. IN.L.R.B., 362 F.2d 466, 470 (1966).]See also Heath International. Inc., 196 NLRB 318 (1972).The Shattuck Denn principle was expressly adopted bythe Board in Atlantic Metal Products. Inc., 161 NLRB919, 922 (1966).In addition to the foregoing, the following principlesgovern the disposition of the instant issues of discrimina-tion. As to each such allegation, the Employer interposesthe existence of seemingly valid causes for its actions.They are not dispositive. Discrimination is unlawful if itis only partially motivated by discriminatory animus.Florida Medical Center. Inc. d/b/a Lauderdale LakesGeneral Hospital, 227 NLRB 1412 (1976) N.L.R.B. v.Dant. et al., 207 F.2d 165, 167 (9th Cir. 1953). It is wellestablished that, even if a partial reason for alleged dis-crimination is one proscribed by the Act, a violationmust be found. .V.L.R.B. v. Tom Wood Pontiac, Inc., 447F.2d 383 (7th Cir. 1971); Dilene Answering Service. Inc.,222 NLRB 462 (1976).Thus, even if activity of some, or all, of the allegeddiscriminatees normally constitutes sufficient ground fordisciplinary action, the issue is not necessarily resolved.Support for a finding of unlawful motivation "is aug-355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmented [when] the explanation of the [discipline] offeredby the Respondent [does] not stand up under scrutiny."N.L.R.B. v. Bird Machine Company, 161 F.2d 589, 592(Ist Cir. 1947).1. James MageeMagee was suspended on April 9 and discharged onApril 30. He had been employed approximately 10 years.In that time he received only three or four disciplinarywarnings. The most recent warnings, January 11 andMarch 22, were verbal.'6Both warnings were for leav-ing his assigned work area. Magee had generally goodwork appraisals and received merit increases.Magee was a leading union supporter. He was part ofthe group that initiated the Union's campaign. Thus,Magee attended preliminary precampaign meetings withMaahs, served on the in-plant organizing committee, andactively solicited employees' signatures on union authori-zation cards. The Employer acknowledged its awarenessof Magee's union activities. "On April 6, Bancroft received a report that employeeRobert Stoller'8had complained that Magee had threat-ened to set fire to Stoller's automobile. That threat alleg-edly was made during the course of solicitation of Stollerto sign an authorization card. Bancroft testified he under-took an investigation. Thus, on April 9 Bancroft inter-viewed Magee. He confronted Magee in general termsregarding the threat. Magee denied he threatenedanyone. Magee testified, without contradiction, that hevolunteered to take a lie detector test. Bancroft, howev-er, told Magee he was suspended pending completion ofthe Employer's investigation. Bancroft advised Magee hewould have to make a decision on what to do upon theavailable information forthcoming from his "investiga-tion." ' 9Bancroft then spoke to Stoller who reaffirmed thatMagee threatened to set fire to his car. Stoller gave awritten statement confirming the incident. During hisconversation with Bancroft, Stoller indicated that em-ployees Guzman and Ziemek may have been in the gen-eral area where Magee is alleged to have issued histhreat. On April 11 Bancroft interviewed Guzman. Ban-croft asked whether Guzman issued any threat andwhether he heard Magee doing so. Guzman responded inthe negative to both questions.On April 16, Bancroft again conferred with Magee. Heasked Magee whether he would take a lie detector test.Magee refused. (He had been advised to decline the testby a union representative.) He repeated he had notthreatened anyone. Bancroft then informed Magee of thespecific assertion against him. Bancroft said it was Stollerwho reported the threat. The meeting ended with Ban-16 Record is made of such warnings by supervisors, although employ-ees are not necessarily aware anything has been recorded in writing. TheEmployer also maintains a system of wrinen warnings which employecsare required to sign.17 The Employer also agreed it was aware of the union activities ofParr and Burke.£8 Stoller did riot testify at the hearing. I make no adverse inferencefrom this omission Stoller was equally aailable both to the (GeneralCounsel and the Employer19 The quotes are my personal interjection, not reflective f actual tes-timony.croft telling Magee he would investigate further andcontact Magee.On April 18, Stoller took a lie detector test. The re-sults were inconclusive. The independent agency con-ducting the test asked whether Stoller had a history ofmental problems.On April 23 Bancroft interviewed Ziemek. Ziemekwas told that Stoller provided the Employer a writtencomplaint alleging that he (Ziemek) had threatened to setfire to Stoller's car. Ziemek denied this. Bancroft ad-mitted that he did not ask Ziemek whether he heardMagee making such a threat.Apparently in pursuit of its investigation regardingthreats, employees Hacker, Weinmann, and Yahnke wereasked by their supervisors or the Employer's attorneywhether they had been the recipients of threats regardingsigning an authorization card. Each responded in thenegative.On April 26, Bancroft again met with Stoller. Stollerauthenticated his original statement. During his inter-view, Stoller expanded upon the nature of Magee'sthreat. Thus, Stoller now claimed that Magee also threat-ened to bump him off his job and to burn his house.Magee was not again interviewed.Bancroft testified he decided, on the basis of the evi-dence before him, to discharge Magee for threatening toset Stoller's car on fire. Bancroft wrote Magee a letterinforming him that the discharge was effective April 30.No reason was given Magee for this discipline.The Employer contends Magee exhibited a proclivitytoward threatening violence. Thus, Bancroft testified thatin 1974 he spoke with Magee about a threat that Mageereportedly made to Supervisor Leardi. When so con-fronted, Bancroft testified Magee admitted having madesuch a threat, apologized, and promised it would not berepeated. At the time of this alleged incident, John W.Lucas was warehousing supervisor. Lucas was supposedto have been a party to that occurrence. He testified20that he reported the incident orally to Bancroft. Bancrofttestified that he, in turn, recommended to the Employer'spresident that Magee be discharged. According to Ban-croft, that action was not taken because the Employerfelt sorry for Magee and did not want to alienateMagee's wife, then also an employee, who the Employ-er's representatives felt was a capable employee.Also, Robert J. Simon, the Employer's division salesmanager, testified. He claimed that, on April 7 whentouring the plant with prospective wholesalers, he sawMagee driving his forklift truck very rapidly, abruptlyjump off of it, and grab an individual. There is no evi-dence this incident had been reported immediately.On rebuttal, Magee denied the existence of the Lucas-Leardi incident. He also denied he ever drove the forklifttruck at an excessive speed, jumped off it, or grabbed an-other employee. I credit those denials. Although Magee,Lucas, and Simon each presented self-serving testimonyregarding the incidents in which each is supposed tohave been mutually involved, the evidence presented byLucas and Simon defies probability. The precise date on2' Leardi did 1lit appear as a w\itness.356 GOSSEN COMPANYwhich the Employer's verbal/written warning systemtook effect is uncertain. It may not have been implement-ed at the time of the alleged Lucas-Leardi incident.Nonetheless, I consider it unlikely that the matter, if itoccurred, was not memorialized in writing somewhere.Based on its defense, it is clear the Employer considers athreat of bodily harm and/or property damage to afellow employee valid cause for discipline. Surely then, asimilar threat to a supervisor merits disciplinary action.However, there is no evidence that any discipline lessthan termination was wrought on Magee for the Lucas-Leardi incident. By Bancroft's own version, he simplyadmonished Magee and extracted an apology.The verbal/written warning system clearly was ineffect at the time of the alleged incident with Simon.The record is replete with documentary evidence show-ing verbal warnings were issued freely for numeroustypes of indiscretions. A sampling shows the followingverbal warnings: T. Burke-smoking out of area 9-21-78; employee Conway, out of work area 9-27-78, andsleeping 9-9-78; Engelbert, smoking in unauthorizedarea, 9-21-78; and Fossum, hit garage with forklift 11-25-78. There is no evidence that any concurrent report,written or oral, was made concerning the alleged Simon-Magee matter. In the context of the manner in which theverbal written warning system had been implemented, Ifind it reasonable to presume some record would havebeen made of the Simon incident if it had actually oc-curred as described by him. No such record is reflected.In contrast, Magee's litany of denials was presented ina direct, low-keyed, moderate fashion. His general bear-ing was impressive and calm. He was unshaken in thedenials of these assertions against him. I find the recordcontains no ostensible basis for disbelieving him as tothese matters. Whatever other testimonial discrepanciesthe record reflects concerning Magee are, as I have earli-er noted, due to perceptual differences. Hence, I findthem irrelevant to his general veracity.21I conclude that the reason asserted by the Employerfor Magee's discharge is pretextual. First, I find the Em-ployer's investigation into Stoller's report he had beenthreatened to be shallow and contrived. Thus, the Em-ployer relied on an apparently unreliable source of infor-mation. Stoller was a relatively new employee. At thetime of the alleged incident, he had been employed onlyabout I year. Bancroft admitted Stoller was "very agitat-ed-very nervous." That instability was manifest in theresults of his lie detector test. These circumstancesdemand more than perfunctory attention to his asser-tions. The Employer made a pretense of doing so. How-ever, I find only cursory attention was given to that task.Thus, when Ziemek was interviewed, he was not askedto confirm or to deny whether he heard Magee issue thealleged threat. For this reason, involving Ziemek in the"investigation" had no valuable purpose. It merely dem-onstrates the rather cavalier character of the "investiga-tion."The involvement of Hacker, Weinmann, and Yahnkeyields similar results. To interrogate them regarding al-" In making this credibility assessment, I place little significance onthe testimony of Maahs, Engel, and Lampada who, in relevantl part, gavetestimony of Magee's general characterleged threats, in general terms, comprises an unwarrant-ed expansion of the "investigation." That activity was to-tally unnecessary because only the threat allegedly madeby Magee came to the Employer's attention. Finally, the"investigation" ended abruptly, without cogent explana-tion. No effort was made to reinterview Magee afterStoller expanded on the nature of the alleged threat.Direct evidence of discriminatory motivation is notnecessary to support a finding of discrimination. Suchintent may be inferred from the record as a whole. HeathInternational, Inc., supra. In effect, I must make such aninference to find Magee's termination discriminatory. Iam required to disentangle the motives of another's con-duct in a situation where the motive is frequently un-known even to the actor himself. Another element whichI consider in this regard is the failure of Bancroft to havestated the reason for Magee's discharge. Bancroft ad-mitted that reasons for such discipline normally are pro-vided employees. The failure to do so has long been heldan indication of discriminatory intent. N.L.R.B. v. GriggsEquipment, Inc., 307 F.2d 275 (5th Cir. 1962).Finally, if credited, the Employer's allusion to theLucas-Leardi and Simon incidents demonstrates the Em-ployer's effort to shift its reasons for the discharge. Ar-guably, that evidence provides a background to findMagee had a propensity toward threats and violence.Apparently, this is why the Employer adduced such evi-dence. However, Bancroft testified that the decision toterminate Magee was based on his unsubstantiated threattoward Stoller. Later, Bancroft testified "there was noother reason in Magee's work history." If this were true,there is no logical reason to refer to the purported priormisconduct. To do so, as does the Employer, looms asan effort to shift its reasons for the termination. Suchshifting of reasons is indicative of discriminatory intent.Tyler Pipe and Foundry Company, 132 NLRB 1187(1961); Buss Machine Works, Inc., 170 NLRB 928 (1968);Greyhound Taxi Co., Inc., 234 NLRB 865 (1978). It wasat the instant hearing that, apparently for the first time,the Employer proffered the Leardi-Lucas and Simon in-cidents as any part of the reason for Magee's discharge.In this circumstance, I cannot subscribe to the Employ-er's claim that such evidence was simply background.In drawing my conclusions concerning Magee's dis-charge, I have considered the element of timing. As indi-cated, he was a known union proponent. The dischargeoccurred at the height of his activity during the 1979campaign. Coincidence in union activity and terminationof employees is a strong factor supporting an inference,which I make, of unlawful motivation as to Magee.McGraw Edison Company v. N.L.R.B., 419 F.2d 67 (8thCir. 1969); N.L.R.B. v. Harry F. Berggren & Sons, Inc.,406 F.2d 239, 245 (8th Cir. 1969), cert. denied 396 U.S.823. The discharge of leading union adherents is a classicand effective method of undermining organizational ef-forts. N.L.R.B. v. Longhorn Transfer Service, Inc., 346F.2d 1003, 1006 (5th Cir. 1965).The record, in its totality, persuades me that the Em-ployer grasped upon an untested and speculative asser-tion of employee misconduct as a subterfuge to disguiseits true motivation in discharging Magee. Upon all the-357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing, I find that Magee's discharge on April 30 wasdiscriminatory within the meaning of Section 8(a)(3) ofthe Act, as alleged.222. James W. ParrParr, another initiator of the 1979 union campaign anda member of the in-plant organizing committee, was dis-charged on May 23 by Bancroft. Parr's discharge letterinformed him that discipline was imposed for destructionof company property and violation of safety rules.Orally, Bancroft testified the decision to terminate Parrwas based on a violation of safety rules, willful destruc-tion of company property, and "for his past perfor-mance."On May 22, Ihlenfeld reported to Jeray that coins hadbeen run through an embosser and caused an imprint inthe vinyl molding. Parr and Engel were at the end ofthat particular production line when the incident oc-curred. Ihlenfeld spoke with Engel who denied she dam-aged the molding. Jeray confronted Parr. He admittedrunning the coin through the embosser. The incident wasreported to Hoffman who suspended Parr on May 22.Parr apologized to Hoffman who suggested Parr submitthe apology in writing. However, when Bancroft learnedof the problem he wrote Parr, discharging him. Parrspoke with Bancroft concerning the discharge. Duringthat conversation Bancroft said the discharge was im-posed for "destruction of Company property, and plac-ing himself [Parr] in an unsafe position." No referencewas made to Parr's past job performance. The Employeradmits prior knowledge of Parr's union activities.Parr had been employed since September 1975. During1977-1979 Parr received a total of 22 verbal and writtenwarnings. These were for a variety of reasons. None wasdesignated a final warning. Parr's most recent perfor-mance appraisal in February 1979 reflects that he "satis-fies most" or "meets" his job requirements. Additionally,Jeray testified Parr "was pretty talented, but his workperformance was up and down since the day he washired." Bancroft testified that the sporadic nature ofParr's past performance contributed to his decision todischarge Parr.The Employer's safety rules are distributed to employ-ees when hired. Clearly, those rules express the Employ-er's concern for safe conditions. Moreover, the Employ-er's rules governing employee conduct provide for sus-pension or peremptory dismissal for "willful violation ofsafety rules." Thus, the Employer submits that Parr's ad-mission that he ran coins through the embosser virtuallymandates the discipline imposed on him.There are, however, other factors which make signifi-cant inroads upon the Employer's position. First, there isevidence strongly suggestive of a discriminatory motiveunderlying Parr's discharge. Engel forthrightly and di-2 The facts recited in this, and in subsequent, sections which containdiscussions of the individuals alleged as discriminatees contain a compos-ite of the credited testimony, together with that material which otherwiseappears uncontradicted. Where variations deemed material exist. they arediscussed and resolved. Only the facts, arguments of fact and law, anddecisional precedent considered relevant to the issues are recited for thesake of brevity. Nonetheless, I have considered all matters litigated aidarguments of counsel made upon them. Thus, omitted matter is deemedirrelevant, superfluous, distinguishable, or not credible.rectly testified that after Parr's discharge she confrontedIhlenfeld with her belief that Parr had been treated un-fairly. According to Engel, Ihlenfeld said that, if "it" hadbeen someone else, Parr would not have been fired. Ih-lenfeld denied making this comment. I credit Engel onthis issue. I have already commented that Engel was themost credible of all the General Counsel's witnesses. Ad-ditionally, I find Engel's description of what Ihlenfeldsaid more logical than Ihlenfeld's denial. Ihlenfeld,during testimony as an adverse witness, agreed that therewas general talk in the plant to the effect that it wasunfair to discharge Parr. Accordingly, it is not unreason-able that Engel and Ihlenfeld had a conversation aboutParr. Also, Ihlenfeld's denial is inconsistent with docu-mentary evidence which, I conclude, shows Parr's dis-charge comprises disparate treatment. Thus, the recordsin evidence reveal, in part, that employee Fossum hit agarage door with a forklift and received a verbal warn-ing in November 1978; V. Ward pushed and shovedother employees in April 1979 for which she received averbal warning and wore no safety shoes in November1978, a dereliction which resulted in a verbal warning inNovember 1978; H. Thompson had a forklift accident inOctober 1978 for which he was given a verbal warning,a second forklift accident in November 1978 for whichhe received a verbal warning, and a third forklift acci-dent in November 1978 which resulted in a writtenwarning and his removal from operation of forklifts. Fur-ther, Bancroft admitted that B. Sippy put a hole in a wallwith a forklift and received a warning but was not sus-pended; and J. Arbinger ran into a woman with his fork-lift and caused her personal injury. Bancroft admittedArbinger received only a verbal warning. In this context,it is reasonable that Engel would have complained abouther perception of unfair treatment toward Parr. Logiccompels the reasonable inference that such a context ofapparent disparate treatment belies Ihlenfeld's denialsthat he made the statement Engel attributed to him.Indeed, Ihlenfeld's response as recanted by Engel is con-sistent with what the Employer's warning slips in evi-dence actually show; namely, that transgression of itssafety rules, even where attended by personal injury, hadnot in the past resulted in the dire consequences imposedon Parr. These conclusions are buttressed by the parties'stipulation (G.C. Exh. 45) which shows none of the ruleviolations mentioned above was used as grounds for dis-charge of the offending employees. Thus, I conclude thatIhlenfeld's comment to Engel constitutes an accurate re-flection of the ostensible manner in which the Employerpreviously dealt with its employees.Next, the apparent disparate treatment accorded Parris viewed as evidence of discriminatory motivation. Suchtreatment assumes significance in the backdrop of the nu-merous warnings previously given to Parr. As noted, hereceived nearly two dozen warnings in the 2 years imme-diately preceding his discharge. His immediate supervisortestified, and performance evaluations confirm, Parr wassomewhat less than an average worker. Despite this, theEmployer obviously countenanced his lackluster perfor-mance until the incident which is the source of his dis-charge. I conclude that the record reasonably supports358 GOSSEN COMPANYan inference that the Employer tolerated Parr's barelysatisfactory performance until his union activities becamenotorious and persistent.Finally, as with Magee. I note that the Employer"shifted" its reasons for terminating Parr. When he wasdischarged, the Employer did not allude to his past per-formance. However, during the hearing, Bancroft assert-ed Parr's work history as a contributing factor to the dis-cipline. Such shifting is circumstantial evidence of a dis-criminatory motive.I concede the Employer has established the existenceof valid justification for taking the action it did againstParr. However, that justification does not conclude theissue. If a substantial or motivating ground for the dis-charge was union activity, there is a basis for finding thedischarge violated Section 8(a)(3). Winkel Motors, Inc.,178 NLRB 627 (1969), affd. 443 F.2d 38 (9th Cir. 1971).I conclude that the totality of the instant record demon-strates that a substantial and motivating ground for Parr'sdischarge was his union activity. Apparently Parr onlybecame intolerable as an employee after he became a vi-gorous union proponent. In sum, I conclude there is sup-port in this record for finding the alleged violation.N.L.R.B. v. Elias Brothers Big Boy, Inc., 325 F.2d 360,366 (6th Cir. 1963).Upon all the foregoing, I find that the Employer dis-criminatorily discharged Parr in violation of Section8(a)(3) and (1) of the Act.3. John LampadaVarious of the Employer's actions relating to Lampadaare the subject of a multifaceted attack. Thus, complaintparagraphs l0(d)(i-v) allege Lampada was discriminator-ily transferred to a different job on July 30; that from onor about that date to September 18 the Employer har-assed him by assigning more onerous tasks than previous-ly performed; that he was unlawfully suspended betweenSeptember 18 and 26; that he was given an unexcusedabsence on September 26 and a verbal warning on Octo-ber 3. All of the above is alleged to violate Section8(a)(3) and (1) of the Act.As background, the record shows Lampada had been aprincipal union proponent during its unsuccessful 1978campaign. Lampada was a member of the 1979 in-plantorganizing committee. He actively solicited signatures ofother employees on authorization cards and served as aunion observer during the June election.In early 1978, Lampada was transferred from the nightshift at the Employer's Bender warehouse to the dayshift at its Green Tree Warehouse. That transfer was ne-cessitated by the elimination of the Employer's third-shiftoperation. At that time only two employees were work-ing on that night shift. Upon Lampada's transfer to theGreen Tree Warehouse he was required to help establishit as a functional entity. When the initial work was com-pleted, the Employer's entire warehouse operation wasmoved from Bender to Green Tree.Before Lampada became involved in the 1979 cam-paign, he asked Warehouse Supervisor Roddy for atransfer from his warehouseman job to driving. That re-quest was granted. As a result, Lampada was given a payincrease.Lampada worked as a driver at Green Tree for ap-proximately 4 months. William Schultz, who had been adriver for approximately 2 years before Lampadabecame a driver, continued his driving functions.Roddy's uncontradicted testimony indicates that a de-crease in business dictated the elimination of some driv-ing operations. Bancroft approved Lampada's transferfrom driving to the warehouse operation. This occurredon or about July 26. Roddy told Lampada of the transferand said it was because there was not enough truckdriv-ing work. At that time, three employees were driving;Lampada, Schultz, and Jeff Mann. It appears that Mann'sdriving duties were different from Schultz and Lampada.Mann handled raw materials while Schultz and Lampadahandled finished products. Also, Mann was under Hoff-man's supervision whereas Roddy supervised Schultzand Lampada. Roddy's uncontradicted testimony reflectsthat Schultz and Lampada would have needed 15-20days of training to perform Mann's job. Although Lam-pada no longer was a driver after the July 26 transfer, heretained the driver's higher wage rate.After his return to the warehouse, Lampada testifiedhis working conditions were "kind of rough." Thus, hetestified that when he previously worked in the ware-house he had been required to stock, board, load, or"pull" orders in the alternative. According to Lampada,upon his return to the warehouse work he was expectedto perform all these tasks concurrently. Additionally,Roddy asked him to pull large volume orders becauseRoddy desired to relieve female employees from that dif-ficult function.Roddy's uncontradicted testimony shows that Lampa-da's return to the warehouse coincided with a warehousereorganization implemented pursuant to recommenda-tions of a management consultant. The transfer occurredduring the plant shutdown. Admittedly, things were in aconfused state, a situation which Roddy analogized tomoving one's personal residence. The reorganizationalfunctions took approximately I month. Roddy testified,without contradiction, that after the reorganization wascompleted Lampada's warehouse duties reverted to thoseformerly performed by him at the warehouse. Indeed,Roddy testified that the various reorganizational adjust-ments made Lampada's job easier. This assertion standsunrefuted.Although working the warehouse, Lampada occasion-ally drove a truck. On September 18 he was assigned todrive a tractor and trailer to the Employer's Ocon-omowoc, Wisconsin, plant. Lampada went about thistask. The husband of a woman whose automobile pur-portedly was struck by a truck of the Employer reportedthe alleged accident to Roddy. Roddy was given a regis-tration tag number of the truck allegedly involved.Roddy determined that the registration number wouldidentify the truck being operated by Lampada that day.Roddy telephoned the Oconomowoc plant manager,Wilfred Johnson, and asked him to check Lampada'struck for evidence of a collision. Roddy confrontedLampada and told him he was alleged to have hit an-other vehicle with his truck. Johnson conducted an in-spection of the vehicle and found marks on the right rear359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtires of the trailer. Lampada testified he saw tiresmudges.Lampada returned to Green Tree. Roddy spoke withhim. Lampada explained he was not aware of an acci-dent. Lampada then gave a statement to police officials.He maintained he did not know of an accident. He didreport that he had stopped at a fast food restaurant topurchase cigarettes. He found the restaurant closed,walked back to his tractor, and proceeded to Ocon-omowoc. Lampada testified he told the police he had notbeen pursued by anyone and did not learn of the allegedaccident until Johnson advised him of it. Lampada wasnot cited by the police for a hit-and-run violation.Later, Lampada met with Bancroft and repeated hisstory. Bancroft suspended Lampada. At that time, Ban-croft had not seen the police report which apparently in-dicated no citation had been issued.The next day Bancroft obtained the police report. Heobserved Lampada was not cited for a hit-and-run acci-dent. However, it did indicate that Lampada had left thescene of an accident.On September 25, having determined that Lampadabore no culpability, Bancroft sent Lampada a mailgram.Lampada was requested to report to Bancroft's office at10 a.m., September 26. (Bancroft tried unsuccessfully, onSeptember 24, to contact Lampada by telephone. Also,Bancroft reached Lampada's home by phone on Septem-ber 25 but was advised Lampada was out of town.)On September 26 Lampada reported to Bancroft at theplant. Bancroft again asked Lampada to describe whathappened on September 18. Lampada said he believedthe accident was not his fault. He did admit that he hit acar. According to Lampada, Bancroft said he couldreturn to work that day. Lampada said he could notwork that day and Bancroft allegedly permitted hisreturn on September 27. Lampada testified he told Ban-croft he could not report that day because he had beendriven to the plant by his brother. (In fact, Lampada hadarranged a job interview elsewhere for that day.)Roddy had been earlier informed by Bancroft thatLampada would be recalled effective September 26.When Lampada did not report to work that day Roddyplaced an absence card on Lampada's timecard.Lampada reported to work on September 27 at theregular designated time. He asked Roddy why he hadbeen given an absentee card. Lampada testified Roddyanswered that Lampada should sign it and not worry.Roddy, on the other hand, testified he told Lampada theSeptember 26 absence was unexcused.23Lampada waspaid for each day of his suspension except September 26,the day of the unexcused absence. The Employer's re-cords contain no permanent indication Lampada's sus-pension was disciplinary in character.Lampada worked without incident from September 27until October 3. On the latter date, Lampada and em-ployee Ken Marchand were assigned to pull cartons23 In accordance with the Employer's regular practice, the designationof whether or not the absence was excused was not physically placed onthe absentee card until after the employee signed it. I do not find it nec-essary to resolve this conflicting testimony because all parties agree theultimate result is that the Employer had not excused the September 26absence.from storage racks and place them onto skids. The lead-man reported to Roddy that Lampada and Marchandwere standing around talking and the work had not beencompleted. Roddy issued a verbal warning to Lampadaand Marchand. Lampada testified that, when Roddyspoke with him on October 3, Roddy said that Lampadahad been responsible for low warehouse morale and thathe was a chronic complainer. Lampada testified, also,that Roddy said he was to speak with employees onlyabout company business. Roddy testified he told Lam-pada "I do not want chit-chat during the working time,only work-related comments or conversations."With respect to employer knowledge of Lampada'sunion activities, Roddy admitted knowing Lampada wasa union supporter. However, Roddy characterized Lam-pada as "closed-mouthed" about the Union.The Employer contends that Lampada's return to thewarehouse from duties as a driver was based on soundbusiness considerations. As to the allegation Lampadawas subjected to more onerous working conditions im-mediately after the transfer, the Employer admits therewas at that time a period of confusion in the warehouseduring the implementation of the consulting firm's rec-ommendations for warehouse changes. Overtime statis-tics were introduced into evidence. The General Counselclaims those statistics refute the Employer's assertionthat business had decreased. The Employer asserts thosestatistics are misleading. I agree with the Employer. Theovertime hours worked show that after Lampada's trans-fer Schultz and Mann averaged slightly more than 13overtime hours during each pay period. Additionally, theevidence shows Mann was used to cover Lampada'sformer Oconomowoc run. Finally, the record showsLampada occasionally was called upon to drive a truck.I accept the Employer's argument that Mann's over-time is irrelevant. As noted, Mann's driving functionsregularly differed from those of Lampada and Schultz.Admittedly, comparatively little time (15-20 hours) wasneeded to train either Schultz or Lampada to do Mann'swork. However, to impose such an obligation upon theEmployer would effectively interject the Board into therealm of managerial judgment. It is clear neither Mannnor Schultz had the extensive warehouse experience thatwas possessed by Lampada. Conversely, it is equallyclear Schultz had considerably more driving experience.Assuming, arguendo, such interjections were appropriate,I conclude the overtime hours reflected by the Employ-er's records are not so numerous that the work entailedwould keep another full-time employee completely busyperforming the driving work which had been the exclu-sive province of Lampada. At best, the General Coun-sel's theoretical formulation of violation creates suspi-cious circumstances. These, alone, are not a sufficientbasis for a finding of discriminatory treatment. Lyn-FlexIndustries, Inc., 157 NLRB 598, 599 (1966). Moreover, aswill be shown infra, there exist other factors which mili-tate against finding the presence of a discriminatorymotive for Lampada's transfer.As noted, after Lampada was transferred he receivedthe drivers' higher wage rate. The General Counselargues, though, that Lampada worked 2 hours less in the360 GOSSEN COMPANYwarehouse than he did as a driver. Also. the GeneralCounsel asserts that Lampada received "hardly any over-time" after his transfer. From this. the General Counselsurmises Lampada's weekly paycheck decreased. I findno record evidence to support this conclusion. Even ifthis were true, I consider such condition only an elementof suspicion. I am more persuaded by the fact that noaction had been taken to reduce Lampada's hourly rate.In my view it is more reasonable that an employer har-boring discriminatory intent would have taken advantageof the apparent need for a transfer to impose a simulta-neous wage reduction. As observed within my discussionconcerning the allegations of independent 8(a)(1) viola-tion, I have concluded that the record as a whole doesnot support the conclusion there existed a generalized at-mosphere of discriminatory motivation. The web of sus-picious circumstances argued by the General Counseldoes not affect my conclusion.The General Counsel contends there is evidence ofdiscriminatory motive in Lampada's attitude survey. Onthat survey Roddy wrote "hard core union." I agree thatnotation is some evidence of unlawful motive. Weighingthis factor against the entire circumstances as to Lam-pada, I am more persuaded by the evidence showing jus-tification for the Employer's actions.24Upon all the foregoing, I conclude that the record failsto establish by a preponderance of evidence that Lampa-da's July transfer to the warehouse was in violation ofSection 8(a)(3) and (1) of the Act.Similarly, I conclude that the evidence does not sup-port the allegation that Lampada was discriminatorilysubjected to onerous working conditions immediatelyafter his transfer to the warehouse. The record containsno evidence which effectively rebuts the Employer's as-sertions that the warehouse reorganization caused initialconfusion. I conclude the record establishes that the as-signment of extraordinary duties during the transitionalperiod is one of the normal consequences of reorganiza-tional activity. Indeed, even Lampada conceded that hiswarehouse work became more routine when the situationbecame stabilized. Accordingly, I find insufficient evi-dence to sustain the discriminatory allegations based onasserted "onerous conditions."Lampada's September suspension presents a closeissue. Balancing all the relevant factors, I conclude thatdiscipline was not discriminatory within the meaning ofthe Act. When Bancroft imposed the suspension, heknew only that an employer's driver had been chargedwith involvement in an accident. Bancroft had not yetread the police report. Contrary to the General Coun-sel's claims, I consider Bancroft's response to the infor-mation at hand a normal reaction. The General Counselargues I should infer a discriminatory motive from Ban-croft's apparent delay between the date Bancroft re-ceived the police reports (September 19) and the date onwhich he made his first telephone effort to recall Lam-pada on September 24. I agree that the delay is unex-plained on this record. However, in the absence of ex-24 Engel's case, discussed infra, is distinguishable. There, the attitudesurvey is considerably more probative. It fills the void created by thelack of cogent explanation for Engel's warnings in the face of apparentdisparate treatment.trinsic evidence of discriminatory motive relating toLampada, I place little significance on the delay. Factu-ally, I do not consider the delay an inordinate amount oftime. The police report was not received by Bancroftuntil Wednesday, September 19. He first telephonedLampada on Monday, September 24. Thus, at most only3 working days elapsed between those events.As a further basis for making a discriminatory infer-ence, the General Counsel points to what is asserted tobe the Employer's variation from previous reactions tothe receipt of accident reports. Thus, the records in evi-dence reflect that employees H. Thompson, E. Pogo, J.Arbinger, F. Wondracheck, B. Sippy, and T. Mongaryhad been involved in vehicular accidents. None was sus-pended pending investigation. Bancroft explained thatLampada's suspension was based on a report that Lam-pada had purportedly left the scene of an accident. Notone of the accidents in which the other named employ-ees had been involved was of such a character. More-over, when Bancroft interviewed Lampada, he (Lam-pada) acknowledged that he had stopped his vehicle oneblock after making a right-hand turn onto Green TreeRoad and, after observing that nobody pursued him, con-tinued to Oconomowoc. Thus, I conclude that Bancroftwas confronted with circumstances suspicious in nature.That suspicion, in my judgment, provided reasonablegrounds for thought. In general, then, I find Lampada'ssituation sufficiently distinguishable from those cited bythe General Counsel as to render them unfair compari-sons for purposes of the instant evaluation. On thisrecord, I cannot conclude that Bancroft's delay in recall-ing Lampada was unreasonable.Upon all the foregoing, I find that the record does notcontain the requisite preponderance of evidence to sup-port the allegations that Lampada's suspension was dis-criminatory in violation of Section 8(a)(3) and (I) of theAct.That Lampada's failure to report to work on Septem-ber 26 was unexcused also presents a close issue. On bal-ance, I find it nondiscriminatory. Roddy had been in-formed that Lampada was to be recalled effective Sep-tember 26. When Lampada did not report that day,Roddy completed the absence slip pursuant to normalpractice. The General Counsel's theory of violation isfounded on the clear, virtual impossibility of compliancewith the recall notice. The recall date was incorporatedin Bancroft's September 25 mailgram. However, becauseof the conference between Lampada and Bancroft onSeptember 26, Lampada could not possibly have re-turned to work until almost 4 hours into the shift. Asnoted previously, Bancroft and Lampada gave differingversions as to whether Bancroft had been advised thatday that Lampada could not report because his brotherhad driven him to the plant and whether Bancroft autho-rized Lampada to start work on September 27. I havenot resolved these testimonial differences because I con-clude that resolution would not necessarily dispose of theissue. Failure of internal communication between man-agerial personnel looms as the basis for Roddy's action.It is uncontroverted that, from the available information,Roddy simply conformed to existing supervisory proce-361 DECISIONS OF NATIONAL LABOR RELATIONS H()OARDdure. In the absence of more direct evidence of discrimi-natory motive I will not infer an unlawful one. Assum-ing, arguendo, that I credit Lampada's testimony that heinformed Bancroft of his inability to work on September26 and Bancroft authorized him to come to work thenext day, the record as a whole persuades me Bancroft'sapproval of the unexcused nature of the September 26absence is unreasonable. However, such arbitrary actiondoes not necessarily give rise to, or nurture, a discrimina-tory intent, absent other evidence of unlawful motiva-tion. Accordingly, I find that the imposition of the Sep-tember 26 unexcused absence on Lampada was not dis-criminatory.I also find that the October verbal warning was not inviolation of Section 8(a)(3) and () of the Act. In thisconnection, Lampada testified that, when Roddy accusedhim of being the source of low warehouse morale,Roddy also said that he would hold Lampada personallyresponsible. According to Lampada, Roddy said, ifmorale did not improve, Lampada would receive a writ-ten warning. These remarks, coupled with Roddy's ad-mitted admonition that Lampada should discuss onlywork-related comments or conversations, are urged bythe General Counsel as the basis for an inference of dis-criminatory motivation. I decline to make such an infer-ence. There is absolutely no evidence that Roddy's re-marks (crediting Lampada's version) were related tounion activities. Neither the Employer nor the GeneralCounsel adduced any evidence of the content of the con-versation between Lampada and Marchand. Likewise,there is no evidence to reflect that Roddy even suspect-ed they were discussing union-related matters. Thus, Iconclude that Roddy's warning merely reflects supervi-sory concern for attentiveness of employees to theirwork.In sum, I have found that the Employer did not dis-criminate against Lampada in any way alleged in thecomplaint. As previously indicated, I conclude that thetotality of the record does not establish an overall atmo-sphere of discriminatory intent. To find an unlawfulmotive reasonably applicable to Lampada requires me touse suspicious circumstances and innuendo which I findunwarranted.4. Robert BeilkeThe complaint alleges that the Employer discriminatedagainst Beilke since on or about April 1 by giving him aseries of verbal and written warnings and by discharginghim on September 18.Beilke solicited union authorization cards, distributedunion buttons, wore a union button, and exhibited hissupport and union affiliation during conversations withfellow employees.Beilke started his employment in late August or earlySeptember 1978. On December 5, he received a writtenwarning for substandard work; on January 3, 1979, hewas given a verbal warning for tardiness; and on Febru-ary 4, Beilke received a verbal safety warning. Despitethese warnings, Beilke was rewarded with three wage in-creases, the last one being received in March 1979. TheMarch increase was based on Ihlenfeld's performanceevaluation.From September 1978 until approximately January1979 Beilke was a warehouse employee. On the latterdate, he was transferred to production work as an ex-truder operator, apparently at his request for moremoney and better hours.From April until his discharge, Beilke received numer-ous warnings. Thus, on April II he was given a verbalwarning for leaving his assigned work area for extendedperiods of time; also on April I I he received a verbalwarning after he had been told several times not to readmagazines on the production line; on April 16 he wasgiven a verbal warning for taking a break in the cafeteriawhile two other employees in his job category also weretaking a break; on April 23 he received a written warn-ing for failing to clean up his lines at shift's end-thiswarning cautioned that repetition of the infraction couldresult in discharge; on April 12, a verbal warning for tar-diness, on May 17, a verbal warning for not checking hiscolor, an act which resulted in excess scrap; on May 18,a verbal warning for using profane language; on May 18,a verbal warning for failing to change color; on May 26,a written warning for an unexcused absence on a sched-uled overtime day-this warning cautioned possible dis-charge; on May 30, a written warning for failing tocheck color with a supervisor which resulted in 2 hoursof off-color material-this warning cautioned future vio-lations could lead to discharge; on June 10, a verbalwarning for unexcused tardiness; and on July 22 a finalwritten warning for overall poor work performance, re-sulting from a failure to clean his line at shift's end. Afterthis last warning, Beilke was placed on 60-day probation.He was warned that "violations of any type could leadto immediate discharge."Beilke provided extensive testimonial explanations ofthe circumstances surrounding each warning. I have ana-lyzed each situation and conclude that each warning hadfoundation. Although I might not have engaged in suchstringent application of company rules had I beenBeilke's supervisor, I cannot impose my methodologyupon Ihlenfeld and Jeray who issued Beilke's warnings.It appears that the General Counsel has done this. Thus,the General Counsel's post-hearing brief claims the warn-ings were given for what the General Counsel character-izes as "insignificant infractions, which normally wouldhave gone unnoticed."Examples of some of the evidence demonstrate thebasis of my conclusion that the warnings were not givenwithout cause. Thus, with respect to the April 16 warn-ing for taking a break with two other employees, the evi-dence clearly shows the Employer maintained a policyprohibiting three employees in Beilke's job classificationfrom simultaneously taking a cafeteria break. Engel, oneof the three employees in this incident, advised him ofthat policy as he entered the cafeteria. Beilke was thethird employee to arrive. Beilke was not singled out forthis warning. Engel and employee E. Hodgson also re-ceived verbal warnings resulting from the April 16 inci-dent.There is documentary and testimonial evidence to theeffect that not every infraction forming the subject ofBeilke's warnings resulted in similar warnings to other362 GOSSEN COMPANYemployees. However, examination of the whole recordalso shows that other employees had been the recipientsof identical or similar discipline. Scrutiny of the recordin its entirety satisfies me there is insufficient evidencewarranting a conclusion that Beilke was treated in a dis-parate manner. Accordingly, I place little probativevalue on the quantity and variety of warnings givenBeilke after the Union's campaign began.Even assuming that Beilke's warnings constitutecogent evidence of disparate treatment, there is scantevidence such treatment was related to the union cam-paign or to Beilke's union activities which were com-paratively unextraordinary. In this connection the Gener-al Counsel makes two points. First, the post-hearing ar-guments are pervaded with suggestions of impropriety inreducing the verbal warnings to a written documentplaced into Beilke's personnel file. Thus, as to manywarnings, the General Counsel specially observes thatBeilke had not been told he would receive a warning atthe time his supervisor orally reprimanded him. Contraryto the General Counsel's suggestion, I place no probativevalue on such omission. The Employer's witnesses whotestified on the subject, and Engel, uniformly said it wascommon practice for oral reprimands, within supervisorydiscretion, to be memoralized on the Employer's "disci-plinary warning" form. Also, routinely, the offendingemployee's signature was not required on that form if itwere designated a verbal, rather than written, warning.The voluminous documents in evidence support that tes-timony. There is no evidence that supervisors regularlyadvised employees that their oral reprimands were to bereduced to writing in such circumstances. Therefore, Ido not find it strange or significant that Beilke had notbeen explicitly told his oral admonitions and criticismswould be reduced to writing and made part of hisrecord.Second, the General Counsel alludes to a conversationbetween Jeray and Beilke in mid-April to demonstratethe Employer's hostility toward the Union and towardBeilke in particular. Beilke, wearing a union button, en-tered the supervisor's office where Ihlenfeld and Jeraywere present. Beilke asked Ihlenfeld if he knew of anygood locations to fish in the Milwaukee area. Jeray ex-claimed, "I know where you can catch all the fish, but Ican't talk to you with that union button on." I concedethat Jeray's comment is some evidence of hostility. How-ever, given the free and open atmosphere relative to theUnion's campaign and the fact that Beilke was notprominently active in union activities, I consider thisremark too isolated to support the discriminatory allega-tions regarding him. This is especially true in the contextof Beilke's various admissions he actually engaged in thevariety of acts for which he received warnings, some-times repeating conduct for which he had received earli-er warnings. Additionally, I note the complete absenceof any evidence that the Union, its campaign, or Beilke'ssympathies and affiliations were discussed during thecourse of any discipline given to him.Third, the General Counsel urges the Employer's ad-mitted close surveillance of Beilke between August 9-26forms another element of discriminatory motivation. Idisagree. Bancroft testified that between the stated datesIhlenfeld recorded a detailed account of Beilke's con-duct. Bancroft's uncontested testimony shows such sur-veillance25 was initiated after Beilke's July 22 final writ-ten warning as part of a counseling program during his60-day probationary period. In this context, I concludethat the unusual scrutiny of Beilke's activities does notgive rise to an implication of unlawful motivation. Tothe contrary, the counseling program is readily suscepti-ble to the conclusion the Employer engaged in means bywhich Beilke could be salvaged as an employee. There issupport for this proposition. Thus, the July 22 finalwarning contains the notation "will be looking for sub-stantial improvement."I am impressed by the Employer's apparent forebear-ance regarding Beilke. The May 30 written warningwarned of possible discharge for any future violations.Despite this, Beilke was placed only on probation onJuly 22. Thereafter, he permitted his top coat pot to runout on August 9, permitted his color to run improperlyon August 10, and took an excessive break on August 21.These errors obviously occurred during his probationaryperiod. Nevertheless, the Employer did not terminatehim. I consider the Employer's apparent tolerance sub-verts the General Counsel's claim of the existence of adiscriminatory motive toward Beilke. Upon the forego-ing, I find the series of warnings to Beilke were not dis-criminatorily motivated and were lawful.On September 13, Beilke testified that he and Engelwere working together. They were talking about Parr'sdischarge. Beilke testified he took a coin from his pocket,intending to imitate the situation for which Parr asserted-ly was terminated, and touched the backside of a mold-ing. He saw Ihlenfeld approach, and closed his handaround the coin. (Ihlenfeld later said he thought Beilkemight have caught his fingers in the machine.) Ihlenfeldasked Beilke what he was doing. When Beilke replied"nothing," Ihlenfeld opened Beilke's hand. The coin wasdiscovered. Ihlenfeld suggested both Beilke and Engelsubmit to a polygraph test. Beilke requested Ihlenfeldalso do so. Ihlenfeld said he would take the test. Ban-croft testified Ihlenfeld later took a lie detector test re-garding this incident. Bancroft claimed he did not pressBeilke to submit to the test because Beilke had admittedplacing the coin on the molding.Personnel Supervisor Schmidt interviewed Beilke onSeptember 13. She said she received the incident reportfrom Ihlenfeld. She asked Beilke to take a lie detectortest. Beilke declined. Schmidt suspended Beilke.26On September 18, Bancroft met with Beilke. Bancroftasked Beilke to describe the September 13 incident.Beilke admitted touching the coin to the molding. Ban-croft discharged Beilke, telling him the action was basedupon both his past performance and the September 13safety violation. There is no evidence that the Union orBeilke's union activities and sympathies were discussed.I find Beilke's discharge lawful. As previously noted,the Employer's published rules express justifiable con-cern for safety. Beilke's job performance in the severala5 This surveillance is not alleged as an independent 8(a)X) violation.26 Schmidt was involved because Bancroft was absent from the prem-ises.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths immediately preceding his discharge was indis-putably fraught with indicia of inattentiveness. Bancroftcredibly maintained throughout the hearing that he com-monly used work history as a factor in making termina-tion decisions. I have concluded there is little and weakevidence of discriminatory motive regarding Beilke. Onthe discharge date, Beilke was still on probation. Ac-cordingly, I conclude that the record fails to establish bya preponderance of credible evidence that Beilke's dis-charge was discriminatorily motivated.I have considered my findings that Parr's discharge,under similar circumstances, was in violation of the Act.However, the situations are distinguishable. Parr's dis-charge was not identical. While Parr was told one of thereasons for his discharge was destruction of companyproperty, no such assertion was made as to Beilke. Addi-tionally, I have observed that there exists strong evi-dence of unlawful motive in Parr's situation. Thus, therewas direct evidence, through Engel's testimony, that asupervisor stated Parr's situation would have been han-dled differently if another employee had been involved.Also, Parr's case shows evidence of disparate treatmentand shifting reasons. Neither of these elements exists asto Beilke. In one instance, Beilke's work history parallelsParr's. The Employer countenanced poor work perfor-mance of each for a considerable period of time. Howev-er, Parr's termination was precipitous compared toBeilke's. There is no evidence that the Employer at-tempted to rehabilitate Parr as a valuable employee, as itdid with Beilke. All these factors convince me there isno inconsistency in my contrary resolution of these twodischarges.Upon all the foregoing, I find that neither Beilke's dis-charge nor his warnings constitute discrimination withinthe meaning of Section 8(a)(3) and (1) of the Act.5. Gil White and John S. LavineIt is alleged that on August 9 the Employer discrimin-atorily discharged White and Lavine.Both White and Lavine described the incident leadingto their discharges. They substantially corroborated oneanother. White was more candid and comprehensivethan Lavine. I adopt his version of the incident. OnAugust 8, Lavine was sitting in the break area drinking asoda and having a cigarette. The break area is located inthe center of the production area. White testified he tooka drink from the nearby water fountain. White then camenear Lavine's location. White testified, "I said we shouldhave a water fight, so I splashed him [Lavine] with thewater and he was drinking soda. He had ice left in thecup, and he threw that at me and I went back to fill itup. He [Lavine] came up to the bubbler with me andknocked my cup over, and then we were-like had thebubbler on we were just hitting the water back andforth." Lavine testified he "got mad and threw [his] sodaat [White]."Redzinski observed the incident. He took Lavine andWhite to Hoffman. Redzinski apparently reported whathe had seen. Hoffman told White and Lavine they couldhave been hurt. Hoffman told them they were suspendedindefinitely. There is no evidence that anyone said any-thing about the Union or Lavine's and White's affiliationor sympathies to it.The next day White and Lavine received telegramsstating they were discharged. The reason ascribed forthis discipline was "horseplay and unsafe conditions."The Employer's safety rules provide "horseplay andpractical jokes are not permitted. Horseplay, fightingand/or practical jokes in the plant or in the yard area arecause for dismissal of all employees involved." The Em-ployer contends water on the floor creates a safetyhazard.Neither Lavine nor White was notable in union activi-ties. Each signed an authorization card, wore unions but-tons, and engaged in discussion of the Union's organiza-tional campaign. The evidence shows that their workhistory for the Employer was generally good. Lavine re-ceived two verbal warnings: On March 16 for makingscrap and on July 19 for horseplay with packers. It isnoteworthy that the July 19 warning contains the legend"next time written warning." (Emphasis supplied.) Thatwarning contains the signatures of Redzinski, Hoffman,and Schmidt. Also, Bancroft's signature appears on it,signifying his approval.White testified, without contradiction, that he toldRedzinski early in the campaign that he planned to voteagainst the Union. White further testified that later, inApril, he told Redzinski he would vote for the Union.White had been employed since about August 1978. Hisfirst recorded warning is dated April 12. Thereafter, anduntil his discharge, he received nine other warnings, twoof which were written and the others verbal.Bancroft made the decision to discharge both employ-ees. Bancroft claimed that horseplay and safety violationswere the sole reason for his action. Bancroft specificallydisclaimed White's work record as a reason for dis-charge.Various documentary evidence shows other employeessuch as Boyd (two verbal warnings for no safety glasses),Conley (one written warning for sword fighting), Engel-hauser (for safety shoes and wearing ring), Freeman (nosafety glasses), Kennedy (no safety shoes), Lanzillo (slid-ing down stairs), D. Miller (horseplay), Piotrowski(safety), and D. Ward (horseplay) were given only warn-ings patently for safety reasons and horseplay betweenSeptember 1978 and the date White and Lavine were dis-charged. Ziemek received a warning on April 22 forfooling with a firehose which opened a water valve andcaused water to "leak on the floor." The Employer prof-fered no explanation for why any of these named em-ployees had not been suspended or terminated.On the evidence relating to White and Lavine, I amimpelled to conclude their terminations were unlawful.The unexplained failure to account for the obviously dif-ferent handling of their situation creates a critical void. Iconcede the Employer's legitimate concern for mainte-nance of high safety standards normally justifies a termi-nation for breach of its safety rules. However, the pre-sent situation is far from normal. The incidents of horse-play and safety violations which did not result in suchsevere discipline as discharge render nugatory the Em-ployer's asserted reasons for the subject discharges. As364 GOSSEN COMPANYpreviously noted, a finding of unlawful motivation "isaugmented [when] the explanation [for discipline] offeredby [the Employer does] not stand up under scrutiny."N.L.R.B. v. Bird Machine Company, 161 F.2d 589, 592. Icannot give credence to the Employer's contentions.They are exaggerations. White credibly testified therewas a leak in the water bubbler; that there "always" waswater on the floor. In such a situation I may, and do,infer that the terminations of White and Lavine were dis-criminatorily motivated. Atlantic Metal Products, Inc., 161NLRB 919. Accordingly, I conclude that the real reasonfor the discharges was the desire to retaliate againstWhite for having declared his change of intention tovote against the Union. I find the asserted reasons forthese terminations pretextual. I find Lavine was dis-charged to promote the disguised reason for White's.Upon all the foregoing, I find, as alleged in the com-plaint, that the Employer violated Section 8(a)(3) and (1)of the Act when it discharged White and Lavine onAugust 9.E. Excessive DisciplineComplaint paragraphs 8 and 9 allege that the Employ-er disciplined Engel and Hartmann on and after April 1by giving them a series of warnings. This conduct alleg-edly interfered with, restrained, and coerced employeesin violation of Section 8(a)(l) of the Act.1. Lynn EngelAt the time of the hearing, Engel had been employedapproximately 15 months. Jeray was her supervisor untilearly 1979, when she came under Ihlenfeld's supervision.At Jeray's recommendation, Engel received four wageincreases. A fifth wage increase was recommended byIhlenfeld on March I and granted. From the beginningof her employment until April 1979, Engel received nowarnings.It is uncontested that Engel was one of the Union'sstrongest advocates. She solicited authorization cards,was a member of the in-plant committee, enthusiasticallyvocally promoted the Union's cause among other em-ployees and supervisors, and served as an election ob-server. In May, Hoffman identified her with the Union.Thus, during one of the many conversations regardingthe Union's campaign, Hoffman asked her whether shewas aware of the contents of union contracts at otherU.S. Gypsum plants. He described them and suggestedshe confirm his remarks with "your people." Also, aspreviously noted, Jeray had indicated his awareness ofher union activities. In addition, Ihlenfeld wrote "leadingpack for the Union" on Engel's attitude survey.Between April 16 and August 10, Ihlenfeld issuedeight warnings to Engel. The General Counsel contendsthe warnings were imposed to discourage Engel's unionactivity. The Employer asserts each warning was forcause and not at all union connected.Engel received warnings as follows: April 16, a verbalwarning for taking a cafeteria break with two other em-ployees in her category; April 23, a written warning fornot having cleaned her lines; May 12, a verbal warningfor off-color material causing "possible" scrap; June 27, averbal warning for having had three unexcused absences;August 2, a written warning for excess scrap; August 9,a verbal warning for having no guards on her machine;and August 10, a final written warning for permitting hertop coat pot to run out. Immediately following theAugust 10 warning, Hoffman imposed a 60-day proba-tion upon Engel. Hoffman told her that further substan-dard work could lead to her termination. At the conclu-sion of the 60 days, Engel's probation was removed. Ap-parently, thereafter, she reverted to her customary em-ployee status.27Engel presented explicit testimonial explanations of theactivities which formed the basis for each warning. I findthose explanations establish that the incidents for whichshe was cited actually occurred. Nevertheless, there isalso cogent evidence highly suggesting that Engel wastreated differently from other employees regarding herwork errors. For example, the May 12 warning was thevery first of that type given by Ihlenfeld to any employ-ee between July 1, 1978, and April 1, 1979. Employees J.Prusko and Weinmann testified without contradictionthat they ran scrap every day with the knowledge oftheir supervisors but received no warning for such areason. As to the August 9 warning, the Employer's re-cords show Ihlenfeld had given only one other warningfor the same reason. Thus, E. Hodgson received a warn-ing on January 10 for having a guard off his machine.Yet Weinmann credibly testified he left the guard off hismachine once a week; his supervisor knew of this andmerely told him to replace the guards. Weinmann wasnot warned for these derelictions.Regarding Engel's final warning for permitting her topcoat pot to run out, there is similar evidence of disparatetreatment. Thus, Czuppa testified without contradictionthat, in the 6 months immediately preceding the instanthearing, he ran scrap three or four times but received nowarning. Although Czuppa was uncertain whether Ihlen-feld knew of his errors, he testified that on one occasionhe ran scrap for 2 to 3 hours. It is reasonable to presume,as I do, that such a condition surely would have been de-tected by the clearly responsible supervision Ihlenfeld(and the other supervisors who testified) represents.Engel's job history is relevant. The four wage increaserecommendations by Jeray reflect that Engel was "doinga good job overall." On March 1, Ihlenfeld recommend-ed Engel for a wage increase. In doing so, he wrote:"Has completed over 5 months of service and performsall duties in a proficient manner." Ihlenfeld's recommen-dation was made shortly before the Union's campaignbegan in earnest. As previously noted, Engel received nowarnings until April. Ihlenfeld then imposed his eightwarnings within the next 4 months. This scenario posesthe question: What caused the apparent sudden change insupervisory perception of Engel's performance? On thewhole, the surrounding circumstances, including the vi-gorous nature in which Engel declared her union sympa-thies, persuade me Ihlenfeld desired to retaliate againstEngel. Clearly, he viewed her as a staunch opponent. Ih-lenfeld's comment on Engel's attitude survey acknowl-27 Engel was still employed during he instant proceeding.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDedges this point. Certainly, whatever Ihlenfeld thoughtabout Engel's union stance reasonably provides the onlyevidentiary explanation, on the state of this record, forthe apparent precipitous and frequent warnings he im-posed upon her. The Employer's brief has not explicitlyaddressed the question I have propounded. The Employ-er simply argues that the evidence sustains its contentioneach incident for which Engel had been warned actuallyoccurred and, therefore, it was privileged to warn her asit did. Having conceded above that the incidents didoccur, I nonetheless cannot ignore the evidence of dispa-rate treatment, the character of violations charged, ortheir uncanny timing.Additionally, the numbers of warnings given employ-ees before and after the beginning of the union campaignare illuminating. A comparison of the attitude surveys tothe employee warnings in evidence shows the following.Before the campaign (7-1-78-3-1-79), those employeeswhose attitude surveys identified them in favor of, orleaning toward, the Union received a total of 44 warn-ings. In the same period of time those employees whoseattitude surveys showed them against, or leaning against,the Union received a total of 50 warnings. The totalnumber of warnings given after the campaign started (3-1-79 to 11-30-79) to employees showing favoritismtoward the Union was 96, whereas a total of 67 warningswas given during that period to employees who wereidentified as being opposed, or potentially opposed, tothe Union. The period after the campaign started fromwhich these statistics are derived is I month longer thanthe period characterized as "before" the union campaign.This extra month does not significantly affect the com-parison because only 10 warnings were given in Novem-ber 1979. Thus, even eliminating those 10, the recordsshow a total of 86 warnings given to those favoring theUnion and 67 total warnings given to employees identi-fied as against the Union. Thus, the difference of 19more warnings given to employees in favor of the Unionthan to those against it since the campaign began com-pares with a difference of only 6 warnings given employ-ees favoring the Union over those against it during theprecampaign period. Although these statistics are not dis-positive I consider them relevant, especially because therecords show a large number of the warnings given afterthe campaign started were imposed on fewer individualsthan the warnings given before the campaign started.I acknowledge that the warning system is highly indi-vidualistic; that is, within certain parameters, each super-visor acts subjectively according to his personal stan-dard.28Regarding Engel, Ihlenfeld exhibited the applica-tion of his standard when he recommended her for theMarch I wage increase. Though the disparity in warn-ings described above may be attributed to the personal-ized nature of the warning system, that fact does not ac-count for Ihlenfeld's obviously changed perception ofEngel's performance. Although he appeared as a witness,28 This observation is one factor in my rejection of the General Coun-sel's theory that there existed systematic discrimination in issuing warn-ings while the representation proceedings were pending. This theory ofthe General Counsel is most notably applied to Beilke's case. Thus, Ihave analyzed each situation of alleged discriminatory disciplinary warn-ings on a case-by-case basis.Ihlenfeld offered no precise explanation for his changedposition. Indeed, his testimony regarding Engel's situa-tion was limited and brief. His testimony concerningEngel simply shows the activities having given rise tothe warnings actually occurred. As noted, Engel conced-ed this point.The fair inference from all the relevant circumstancessurrounding Engel's warnings is that her work perfor-mance was satisfactory only until she became a union ac-tivist. On this record, I consider it plausible to concludethat Ihlenfeld's judgment of Engel's work performancewas altered by the interjection of the Union's campaignand her participation in it. Possessing such a motive, itfollows that the warnings were given Engel to interferewith, and retaliate for, her union activities. Such con-duct, in the instant circumstances, had the effect of dis-couraging Engel and other employees from engaging inthose activities. Engel, perhaps the most outspoken em-ployee favoring unionization, would be deterred fromsuch pursuit fearing similar reprisals. Upon the forego-ing, I find that the disciplinary warnings imposed onEngel are violative of the Act.292. Karl V. HartmannHartmann's case is alleged together with Engel's inone paragraph of the complaint. That paragraph alleges aviolation of the Act by issuance of allegedly discrimina-tory "series" of warnings. (Emphasis supplied.) In fact,Hartmann's case involves only one warning. On July 31,Supervisor Chouinard issued Hartmann a verbal warningfor "out of assigned work area, and taking unauthorizedequipment from maintenance." On that day, Hartmanncame to work and detected smoke in the vicinity of hiswork station. He complained to Chouinard and Red-zinski and asked for corrective action. The supervisorstold him there was nothing they could do. Hartmannthen went into the maintenance department. There, heobtained an extension cord so he could plug in a fan toblow the smoke away from his work area. Ralph Ban-croft, maintenance supervisor (not to be confused withWorks Manager Bancroft), asked Hartmann to replacethe cord. Hartmann declined. Instead, Hartmann tookthe extension cord to his work area. He then connected afan.Later, that day, Hartmann visited the tool-and-diearea. He asked employee Miners for some parts heneeded. Miners helped Hartmann obtain the parts.Chouinard entered the tool-and-die area. Chouinard toldHartmann he was not supposed to be out of his workarea; he informed Hartmann he would receive a warningfor being in the tool-and-die area. Hartmann returned tohis work station.Hartmann credibly testified that he visited the mainte-nance and tool-and-die departments frequently during hisservice with the Employer. He claimed, without contra-diction, that his supervisor had been aware of those visi-tations. Hartmann claimed he had not received permis-sion to visit those areas, nor had he been warned heZ9 Because of the tendency to discourage union activities, I find,though not alleged, the Employer's conduct toward Engel constitutes aviolation of Sec. 8(a)(3).366 GOSSEN COMPANYshould not go there. Also, Hartmann credibly testified hehad previously taken an extension cord and set up a fanbut had never received a warning for those activities.Employees Waubiness, Weinmann, Prusko, and Bugnitestified they, too, often visited the tool-and-die andmaintenance departments without their supervisors' per-mission. In some instances, they said, their supervisorsknew of that activity. They received no warnings. Final-ly, Miners, a tool-and-die employee, credibly testified hesaw many employees, including Hartmann, in his depart-ment "six to eight times a day for some purpose." Al-though Hartmann testified he had not been previouslywarned regarding his visits to the maintenance area, heacknowledged that Maintenance Supervisor Bancroft,who was not Hartmann's supervisor, had admonishedhim not to take equipment.The Employer contends that Hartmann violated priorinstructions not to enter the maintenance area and takeequipment. According to the Employer, when Hartmannviolated this instruction the July 31 warning was justi-fied. The General Counsel contends the subject warningwas discriminatory.30There is direct evidence which forms the basis for aninference of discriminatory motive regarding Hartmann.Shortly before the Board-conducted election, Hartmannprepared and distributed two letters to prospectivevoters. He signed each. (G.C. Exhs. 37 and 38). Both let-ters are strongly antiemployer. Each contains specific al-legations that Bancroft misrepresented his campaign pre-sentation. Both documents solicit a vote for the Union.Hartmann testified that after the first letter was issuedRedzinski spoke with him about it. According to Hart-mann, Redzinski asked what he expected to gain by itand whether he intended to be "head honcho" for theUnion.3Redzinski's comments are evidence of the Employer'sknowledge of Hartmann's union activities and sympa-thies. Hartmann's 7-year work record prior to this inci-dent is rather exemplary. The record is relatively clearof warnings. Hartmann admitted to having receivedsome warnings in 1977. The records in evidence show nowarnings whatever to Hartmann between July 1, 1978,and the warning presently under consideration. Further,the record shows that Hartmann had been a leadman atone time. Also, at the time of the subject warning Hart-mann had a pending application to become a supervisor.No questions were asked of any of the Employer's wit-nesses regarding Hartmann's prounion campaign litera-ture other than the Redzinski remark.The question is: Why was so highly competent an em-ployee as Hartmann formally disciplined for an activitywhich, as the record shows, he and other employees pre-viously engaged in with relative impunity? In the instantcontext, the Employer's reliance on a violation of a di-rective does not withstand scrutiny. I have consideredthat the subject warning was not given until at least 6weeks before Hartmann's campaign literature was distrib-30 In this context, I am at a loss to understand why the complaint al-leges this incident violated Sec. 8(a)(1) only."3 For the reasons contained, supra, regarding the independent 8(a)(1)allegations, I do not find these particular comments of Redzinski indepen-dently violative of the Act.uted. (Hartmann's documents were published before theJune 14-15 election.) This length of time does not dimin-ish my reliance on the timing of the warning as an ele-ment of unlawful motivation. Given Hartmann's com-parative exemplary work history, it is not unreasonablethat such a time lapse would have ensued. Clearly, Hart-mann was not prone to make errors. It is reasonable toconclude, as I do, that the July 30 indiscretion presentedthe first opportunity for the Employer to express its dis-dain toward Hartmann's notorious union activities.Clearly the Employer was disappointed in Hartmann'sattitude. During a conference on August 8 between Hart-mann and Hoffman, Hoffman's question allowed whetherHartmann's union activities might detract from supervi-sory responsibilities and questioned him concerning hisattitude toward the Employer and present supervisors.I find that Hartmann's warning had the reasonableeffect of interfering with employees' Section 7 rights. Hisprounion sentiments were blatant. The discipline he re-ceived was easily recognizable as a signal to other em-ployees that they too were subject to discipline for en-gaging in union activities. That the election had alreadybeen conducted when Hartmann received his warningdoes not vitiate the coercive impact because the instantobjections to the election were pending. Because I haveinferred that the warning was motivated by antiunionconsiderations, I conclude that it was discriminatory.Upon the foregoing, I find the July 21 warning to Hart-mann violated Section 8(a)(1) and (3) of the Act.F. The Challenged BallotsAs noted in the introduction of this Decision, the bal-lots of Magee, Parr, and T. Burke were challenged bythe Employer.The revised tally of ballots reflects the challenged bal-lots are determinative of the election's outcome.As I have found that Magee and Parr were discrimina-torily terminated in violation of Section 8(a)(3) and (1) ofthe Act, I now find they are eligible to vote in the elec-tion. Our-Way. Inc./Our Way Machine Shop. Inc., 238NLRB 209, fn. 4 (1978). Accordingly, I shall recommendthat the challenges to their ballots be overruled.Burke did not testify at the hearing. As earlier noted,he is not alleged as a discriminatee in the unfair laborpractice case. In addition to the fact that Burke's ballotwas challenged, the Union's Objection 9, inter alia, as-serts Burke's discharge as a ground for setting aside theelection. 32Bancroft and Supervisor Dennis A. Johnson presentedmutually corroborative testimony regarding Burke. It isundisputed that Burke was discharged shortly before theelection. Johnson saw Burke in possession of alcoholicbeverages on company premises. Burke had with himPink Champale and a six-pack of Pabst Blue Ribbonbeer. Johnson saw Burke drinking from one of theChampale bottles. Burke was summarily dismissed. Therecord contains no evidence of Burke's union activities.The Employer's safety rules provide for the dischargeof an employee for "introduction, possession or use of in-32 Objection 9 will be disposed of. infra.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoxicating liquors on Company property." I find it unre-futed that Burke was discharged for violation of theserules. Accordingly, and inasmuch as Burke was nolonger an employee on the election dates, I conclude hewas ineligible to vote. Plymouth Towing Company, Inc.,178 NLRB 651 (1969); Greenspan Engraving Corp., 137NLRB 1308, 1309 (1962). Accordingly, I recommendthat the challenge to Burke's ballot be sustained.G. The ObjectionsAs noted in footnote 3, supra, Objections 1, 7, and 8were entirely withdrawn. Accordingly, I need make nodisposition of those objections.Objection 2 alleges, in salient part, that the Employerinterrogated employees "respecting their union activitieson individual bases ...and in coercive circumstancestending to instill ...fear of discrimination." This objec-tion is coextensive with the complaint allegations of un-lawful interrogation. No merit has been found to thoseallegations. Accordingly, this objection should be over-ruled.Objection 3 alleges that the Employer's campaign wasconducted "in contravention of its non-solicitation rules,policies and practices." I can find no evidence which di-rectly supports this objection. The General Counsel'spost-hearing brief properly does not discuss the objec-tions.33As previously noted, the Union filed no brief.Accordingly, I find no merit to this objection.Objection 4 asserts that the Employer campaignedwith false and misleading election propoganda containingmaterial misrepresentations. As previously observed, theGeneral Counsel has not addressed such alleged misrep-resentations. As it is incumbent upon the party filing ob-jections to provide a prima facie case in their support,and inasmuch as no such evidence has been presented, Ifind this objection lacks merit.Objection 5 is coextensive with the complaint allega-tions of alleged unlawful threats of plant closure andstatements of futility. Because no merit has been found tothose allegations, I conclude there is no merit to this ob-jection.Objection 6 asserts that "the Employer indicated inposted notices that wage increases would be withheld ifthe Union were voted in." No precise evidence support-ing this allegation appears in the record. However, Iconclude that this objection was inartfully drafted. In myopinion, the language of this objection is broad enoughto encompass the evidence which supports my findingthat the merit wage increases had been unlawfully sus-pended. I find that violation supports this objection. Ac-cordingly, Objection 6 should be sustained.Objection 9 alleges that the discriminatory dischargesof Parr, Burke, and T. Lewandowski affected the elec-tion results. The Union's counsel withdrew Lewan-dowski from this objection. As previously noted, I haveconcluded that Burke was discharged for cause. Thus,this objection, as to Burke, lacks merit. However, inas-much as I have found Parr was discriminatorily dis-charged, so much of this objection as alleges Parr's dis-33 I is the duty of the objecting party to furnish supporting evidence.Berea Publishing Company, 140 NLRB 516 (1963).charge was objectionable is meritorious. This objectionshould be sustained as to Parr and overruled as to Burke.Objections 10 and 11 are coextensive with complaintallegations that the Employer engaged in a variety of in-dependent 8(a)(1) violations. Inasmuch as I have foundno merit to those allegations, I shall recommend that Ob-jections 10 and II be overruled.Objection 12 alleges unlawful and coercive surveil-lance of employees' union activities. This objection is co-extensive with the complaint allegations of surveillancewhich I have found unsupported. Objection 12 should beoverruled.Objection 13 asserts "by these and other acts" the Em-ployer interfered with the election results. I consider thisobjection sufficiently broad so as to encompass my find-ings that the Employer committed unfair labor practicesby discharging White and Lavine and issuing warningsto Engel and Hartmann. Accordingly, I find merit toObjection 13. It should be sustained.In sum, I have found merit to Objections 6, 9, and 13.That conclusion is derived from the unfair labor practicefindings. Since conduct which violates Section 8(a)(1) isa forriori interference with representation elections (St.Anne's Home, Division of DePaul Community HealthCenter, 221 NLRB 839, 848 (1975), and cases cited there-in), I recommend that Objections 6, 9, and 13 be sus-tained.H. Recommended Disposition of the RepresentationCaseUpon the foregoing discussion of challenged ballotsand objections I recommend that the overruled chal-lenged ballots of Magee and Parr be opened and countedand a second revised tally of ballots then be issued. Ifsuch tally shows a majority of votes in favor of unionrepresentation, a certification of representative should beissued; however, if that tally results in a majority voteagainst representation by the Union or in a tie vote, thenthe election results should be set aside based on the meri-torious objections and a rerun election be conducted at atime deemed appropriate by the Regional Director forRegion 30.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Redzinski did not unlawfully interrogate Waubinessin early April (as alleged) or in March (as claimed byWaubiness).2. The Employer did not engage in any of the unlaw-ful conduct alleged in complaint paragraph 6 during theMarch and June mandatory meetings.3. The Employer did not engage in any of the 8(a)(1)conduct alleged in complaint paragraph 5.4. The Employer interfered with, restrained, and co-erced its employees, and discriminated against them inMarch-April 1979, by announcing a suspension of itsmerit evaluation and wage increase system and by actual-ly suspending it for the duration of the proceedings inthe instant representation case, all in violation of Section8(a)(l) and (3) of the Act.368 GOSSEN COMPANY5. The Employer unlawfully discriminated against em-ployees by discharging James Magee on April 30, 1979,in violation of Section 8(a)(3) and (1) of the Act.6. The Employer unlawfully discriminated against em-ployees by discharging James W. Parr on May 23, 1979,in violation of Section 8(a)(3) and (1) of the Act.7. The Employer did not violate the Act by transfer-ring John Lampada to a warehouse position in July 1979.8. John Lampada was not discriminatorily subjected tomore onerous working conditions after his July 1979transfer to a warehouse position.9. The suspension of John Lampada in September 1979was not discriminatory.10. The unexcused absence given John Lampada inSeptember 1979 was not in violation of the Act.11. The verbal warning given John Lampada in Octo-ber 1979 was not discriminatory within the meaning ofSection 8(a)(3) or (1) of the Act.12. The warnings given to Robert R. Beilke betweenApril 1 and September 1979 and Beilke's September 18,1979, discharge were not discriminatory in violation ofSection 8(a)(3) and (1) of the Act.13. The Employer discriminated against its employeesby discharging Gil R. White and John S. Lavine inAugust 1979, in violation of Section 8(a)(3) and (1) of theAct.14. The Employer interfered with, restrained, and co-erced its employees, and discriminated against them, byissuing a series of warnings to Lynn Engel betweenApril and August 1979, in violation of Section 8(a)(3)and (1) of the Act.15. The Employer interfered with, restrained and co-erced its employees, and discriminated against them, bygiving Karl V. Hartmann a warning on July 31, 1979, inviolation of Section 8(a)(3) and (1) of the Act.16. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.17. Gossen Company, a Division of the United StatesGypsum Company, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.18. Teamsters Local 344, Sales and Service Industry,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.THE REMEDYHaving found that the Employer violated Section8(a)(3) and (1) of the Act, I shall recommend that itcease and desist from engaging in such conduct in thefuture and affirmatively take such action as will dissipatethe effects of its unfair labor practices.Inasmuch as I have found that the Employer unlawful-ly announced a suspension of its merit evaluation andwage increase system, and unlawfully suspended it, therecommended Order shall require the Employer to im-plement immediately its previous merit evaluation andwage increase system, operate it in a nondiscriminatorymanner, and grant such increases retroactively to thedate of the system's suspension to all those employeeswhose evaluations will show they are eligible for suchincreases.Because I have found that the Employer discriminator-ily discharged James Magee, James W. Parr, Gil R.White, and John S. Lavine, the recommended Ordershall require the Employer to offer each of them immedi-ate and full reinstatement to their former or substantiallyequivalent jobs, without prejudice to the seniority orother rights and privileges to which each was entitled,and to make each of them whole for any loss of earningshe may have suffered as a result of the discrimination bypayment, with interest, of a sum equal to that which hewould have earned absent the discrimination. The back-pay and interest pursuant to this Order shall be comput-ed as prescribed in F W. Woolworth Company, 90 NLRB289 (1950), plus interest as set forth in Florida Steel Cor-poration, 231 NLRB 651 (1977).34HIaving found that the Employer discriminatorilyissued warnings to Lynn Engel and Karl V. Hartmann,the Employer shall be required to cease and desist fromdiscriminatorily imposing disciplinary warnings uponthem and any other employee, to physically expunge thewarnings found discriminatory from the Employer's offi-cial records, to physically expunge Engel's August 10,1979, probation from its official records, and to adviseEngel and Hartmann, in writing, with a copy to the Re-gional Director for Region 30, that the Employer hascomplied with the order to expunge the discriminatorymaterial.The General Counsel has requested an award of ex-traordinary remedies. See United Dairy Farmers Cooper-ative Association, 242 NLRB 1026 (1979). In essence, theGeneral Counsel contends that the Employer's unfairlabor practices are so outrageous and pervasive that ex-traordinary remedies are necessary to dissipate and coun-teract their effects for the conduct of another election. InF.WI.L. Lundy Bros. Restaurant, Inc., 248 NLRB 415(1980), the Board entered an order under the UnitedDairy Farmers rationale. In Lundy Bros. Restaurant, theemployer was found guilty of extreme and extensiveunfair labor practices. Those unfair labor practices coin-cide with the allegations of the instant complaint. Thus,in Lundy Bros., the employer violated the Act by dis-criminatory discharges, suspensions and transfers, threatsof economic reprisal, ridicule and scorn of the union, im-position of a discriminatory no-solicitation rule, coerciveinterrogation, unlawful creation of impressions of surveil-lance, and circulation of a petition seeking the dischargeof a union activist. In the case at bar, I have not foundthere exists the scope and breadth of violations found inLundy Bros.In United Dairy Farmers the underlying rationale forgranting extraordinary remedies was expressly intendedto "restore an atmosphere in which employees are givena meaningful opportunity to exercise their Section 7rights in an election." (242 NLRB at 1028.) The viola-tions I have found encompassed the merit wage system,discharges, and discriminatory warnings. Although thereis some efficacy to the General Counsel's prayer for ex-:' Sec. generall) Ilis Plumbing & liating Co., 13.18 NIRB 716 (1962).369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraordinary remedies, on balance I conclude that theconventional Board remedies, in the circumstancesherein, will dissipate insofar as possible the effect of theEmployer's unfair labor practices. The absence of the in-dependent 8(a)(1) violations and my findings that a freeand open campaign atmosphere existed throughout thepreelection period persuade me that the instant case isdistinguishable from Lundy Bros.Buttressing this conclusion is the Board's Decision inHickmort Foods, Inc., 242 NLRB 1357 (1979). There, theBoard considered whether to enter a narrow or a broadorder. The Board declared that automatic adoption ofbroad orders is not warranted. Hickmott involved a dis-criminatory discharge. Nevertheless, the Board com-mented that only subsequent violations of identical char-acter might result in a broad order. The Board noted abroad order may be warranted where a respondent en-gaged in other severe conduct violative of Section8(a)(1). In conclusion, the Board observed, in Hickmot,that "repeat offenders and egregious violators of theAct" are subject to broad orders. The instant recordcontains no history of unfair labor practices. However,the General Counsel's brief cites three Board Decisionswhich found U.S. Gypsum previously engaged in unfairlabor practices. I take official notice of those decisions.They are reported at 200 NLRB 305 (1972), 200 NLRB1098 (1972), and 221 NLRB 530 (1975).None of those cases involved the instant Gossen Com-pany. None of the previously found unlawful conductoccurred at Gypsum's facilities involved in the presentcase. The prior violations involved refusals to provide anincumbent union with bargaining information, the failureto process a grievance, surface bargaining which pro-longed a strike, a unilateral withdrawal of recognitionbased on an arguable legal issue (see former ChairmanMiller's dissent, 200 NLRB 1098, 1101 [sub nom. Wal-Lite Division of United States Gypsum Co.]), and unilateralchanges in working conditions based on Gypsum's inter-pretation of the legal issue. Apparently, no independent8(a)(l) or 8(a)(3) conduct similar to those I have foundunlawful was alleged or proved in the previous cases.The above, coupled with the notorious fact that U.S.Gypsum maintains and operates numerous facilitiesthroughout the United States, leads me to conclude thatthe record fails to establish there is sufficient evidencethat the Employer has engaged in widespread flauntingof the Act. Thus, I find the earlier unfair labor practicesdo not support the claim for extraordinary remedies. Infact, those offenses actually address the issue of thebreadth, not the character, of the present order.I have considered a final element which I find relevantto the request for extraordinary remedies-the Union'sfacility to communicate with employees and conduct anextensive campaign. As noted, the Union was able tohold numerous meetings among employees and distributeconsiderable literature. Additionally, prounion employeeswere able to address the election issues, even with theirsupervisors, in a virtually unencumbered fashion. Giventhe fact that the instant Order shall require the Employerto post an appropriate notice at all locations where unitemployees work, it is reasonable to assume that theUnion and the employees will be able to explain fully theeffect of my findings. Thus, there is ample opportunityfor dissipation of the detrimental effects of the unlawfulconduct.Upon all the foregoing, I decline to provide the ex-traordinary remedies requested by the General Counsel.Despite the foregoing, and in accordance with thelesson of Hickmott Foods, the Order shall be couched inbroad terms. As noted, Hickmont involved only a singledischarge. In the instant case four employees had beendiscriminatorily terminated. In addition, Engel's discrimi-natory warnings were imposed over a 4-month period.Finally, potentially every employee was directly affectedby the suspension of the merit wage system. The totalityof these circumstances convinces me that the Employercommitted such egregious conduct as to warrant broadlanguage. Accordingly, the Order shall require the Em-ployer to refrain from in any other manner interferingwith, restraining, and coercing its employees in the exer-cise of their Section 7 rights.Upon the above findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER3sThe Respondent, Gossen Company, a Division of theUnited States Gypsum Company, Milwaukee, Wisconsin,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Unlawfully announcing the suspension of, and sus-pending, its wage increases derived from operation of itsmerit evaluation and wage increase system, or any otherbenefits regularly granted its employees.(b) Discharging its employees for engaging in unionactivity.(c) Unlawfully issuing disciplinary warnings to its em-ployees because they engage in union activity.(d) Discriminating in any way against its employeesbecause they engage in union activity.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer James Magee, James W. Parr, Gil R. White,and John S. Lavine immediate and full reinstatement tohis former job or, if that position no longer exists, to asubstantially equivalent position of employment, withoutprejudice to the seniority or other rights and privilegesenjoyed by each; and make each whole in accordancewith the formula described, supra, in the section entitled"The Remedy," for loss of pay and other benefits offeredby reason of his discriminatory discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all:'- In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes.370 GOSSEN COMPANYpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Immediately reinstate and implement its merit eval-uation and wage increase system in a nondiscriminatorymanner, and grant merit wage increases to each employ-ee found eligible. The implementation of the merit wageincrease system shall be retroactive to the date of theEmployer's March-April 1979 announcement of suspen-sion of that system.(d) Immediately physically expunge from its official re-cords all disciplinary warning notices, and notations ofthem, pertaining to Lynn Engel and Karl V. Hartmannwhich have been found to be discriminatory; expunge allreferences to Engel's discriminatory August 10, 1979,probation; and forthwith advise Engel, Hartmann, andthe Regional Director for Region 30, in writing, that theEmployer has fully complied with this Order to expunge.(e) Post at all its plants and other facilities in whichemployees in the unit eligible to vote in Case 30-RC-3545 are employed copies of the attached notice marked"Appendix."36Copies of said notice, on forms provideda8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byby the Regional Director for Region 30, after being dulysigned by the Employer's authorized representative, shallbe posted by the Employer immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees eligible to vote are custom-arily posted. Reasonable steps shall be taken by the Em-ployer to insure that said notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps the Employer has taken to comply herewith.IT IS FURTHER ORDEREI) that all allegations containedin the consolidated amended complaint found herein notto constitute unfair labor practices are dismissed.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."371